 Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 1 of 70


                                                     APPEAL,CLOSED,CONFLICT_STMT,MHT−ClerkC
                            U.S. District Court
                    Alabama Middle District (Montgomery)
            CIVIL DOCKET FOR CASE #: 2:18−cv−00091−MHT−SMD
                             Internal Use Only

Corbitt et al v. Taylor et al(MHT)                           Date Filed: 02/06/2018
Assigned to: Honorable Judge Myron H. Thompson               Date Terminated: 01/15/2021
Referred to: Honorable Judge Stephen Michael Doyle           Jury Demand: None
Cause: 42:1983 Civil Rights Act                              Nature of Suit: 440 Civil Rights: Other
                                                             Jurisdiction: Federal Question
Plaintiff
Darcy Corbitt                                 represented by Brock Boone
                                                             Southern Poverty Law Center
                                                             400 Washington Avenue
                                                             Montgomery, AL 36104
                                                             (334) 956−8468
                                                             Fax: (334) 956−8481
                                                             Email: brock.boone@splcenter.org
                                                             TERMINATED: 03/23/2020
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Active

                                                             Gabriel Arkles
                                                             Transgender Legal Defense and Education
                                                             Fund
                                                             520 8th Avenue, Suite 2204
                                                             New York, NY 10018
                                                             646−862−9396
                                                             Email: garkles@transgenderlegal.org
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Pro Hac Vice

                                                             James Dixon Esseks
                                                             America Civil Liberties Union Foundation
                                                             125 Broad Street; 18th Floor
                                                             New York, NY 10004
                                                             917−495−5745
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Pro Hac Vice

                                                             Kaitlin Welborn
                                                             ACLU of Alabama
                                                             P O Box 6179
                                                             Montgomery, AL 36106


                                                                                                        1
 Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 2 of 70


                                                334−420−1747
                                                Email: kwelborn@aclualabama.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Bar Status: Pro Hac Vice

                                                Latisha Gotell Faulks
                                                ACLU of Alabama
                                                P O Box 6179
                                                Montgomery, AL 36106
                                                334−420−1742
                                                Email: tgfaulks@aclualabama.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Bar Status: Active

                                                Leslie J. Cooper
                                                ACLU LGBT & HIV Project/ACLU
                                                Foundation
                                                125 Broad Street; 18th Floor
                                                New York, NY 10004
                                                212−549−2584
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Bar Status: Pro Hac Vice

                                                Randall Charles Marshall
                                                ACLU of Alabama Foundation, Inc.
                                                P.O. Box 6179
                                                Montgomery, AL 36106−0179
                                                334−420−1741
                                                Fax: 334−269−5666
                                                Email: rmarshall@aclualabama.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Bar Status: Active

                                                Rose Saxe
                                                ACLU
                                                125 Broad St − 18 Floor
                                                New York, NY 10004
                                                212−549−2627
                                                Email: rsaxe@aclu.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Bar Status: Pro Hac Vice

Plaintiff
Destiny Clark                      represented by Brock Boone
                                                  (See above for address)
                                                  TERMINATED: 03/23/2020
                                                  LEAD ATTORNEY

                                                                                   2
 Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 3 of 70


                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Active

                                               Gabriel Arkles
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               James Dixon Esseks
                                               (See above for address)
                                               LEAD ATTORNEY
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               Kaitlin Welborn
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               Latisha Gotell Faulks
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Active

                                               Leslie J. Cooper
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               Randall Charles Marshall
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Active

                                               Rose Saxe
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

Plaintiff
John Doe                           represented by Brock Boone
TERMINATED: 07/25/2018                            (See above for address)
                                                  TERMINATED: 07/25/2018
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                            3
 Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 4 of 70


                                               Bar Status: Active

                                               Gabriel Arkles
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               Randall Charles Marshall
                                               (See above for address)
                                               TERMINATED: 07/25/2018
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Active

                                               Rose Saxe
                                               (See above for address)
                                               TERMINATED: 07/25/2018
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

Plaintiff
Jane Doe                           represented by Brock Boone
                                                  (See above for address)
                                                  TERMINATED: 03/23/2020
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Bar Status: Active

                                               Gabriel Arkles
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               James Dixon Esseks
                                               (See above for address)
                                               LEAD ATTORNEY
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               Kaitlin Welborn
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Bar Status: Pro Hac Vice

                                               Latisha Gotell Faulks
                                               (See above for address)
                                               LEAD ATTORNEY

                                                                            4
  Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 5 of 70


                                                            ATTORNEY TO BE NOTICED
                                                            Bar Status: Active

                                                            Leslie J. Cooper
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Status: Pro Hac Vice

                                                            Randall Charles Marshall
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Status: Active

                                                            Rose Saxe
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Status: Pro Hac Vice


V.
Defendant
Hal Taylor                                     represented by Brad A. Chynoweth
in his official capacity as Secretary of the                  State of Alabama
Alabama Law Enforcement Agency                                Office of the Attorney General
                                                              501 Washington Avenue
                                                              Post Office Box 300152
                                                              Montgomery, AL 36130
                                                              334.242.7997
                                                              Fax: 334.353.8440
                                                              Email: Brad.Chynoweth@AlabamaAG.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Bar Status: Active

                                                            James William Davis
                                                            State of Alabama
                                                            Office of the Attorney General
                                                            501 Washington Avenue
                                                            Montgomery, AL 36130
                                                            334−242−7300
                                                            Fax: 334−353−8400
                                                            Email: Jim.Davis@AlabamaAG.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Status: Active

                                                            Michael Wayne Robinson
                                                            Alabama Law Enforcement Agency


                                                                                                    5
 Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 6 of 70


                                                   Legal Division
                                                   301 S. Ripley Street
                                                   Montgomery, AL 36102
                                                   334−353−8216
                                                   Fax: 334−242−0894
                                                   Email: michael.robinson@alea.gov
                                                   TERMINATED: 03/23/2020
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Bar Status: Fees Due

                                                   Misty Shawn Fairbanks Messick
                                                   Office of the Attorney General
                                                   501 Washington Avenue
                                                   Post Office Box 300152
                                                   Montgomery, AL 36130−0152
                                                   334−353−8674
                                                   Fax: 334−353−8400
                                                   Email: Misty.Messick@AlabamaAG.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Bar Status: Active

                                                   Winfield James Sinclair
                                                   Office of the Attorney General
                                                   501 Washington Avenue
                                                   Montgomery, AL 36104
                                                   334−242−7300
                                                   Fax: 334−353−8400
                                                   Email: Winfield.Sinclair@AlabamaAG.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Bar Status: Active

                                                   Noel Steven Barnes
                                                   Alabama Law Enforcement Agency
                                                   201 South Union Street
                                                   Montgomery, AL 36130
                                                   334−517−2889
                                                   Email: noel.barnes@alea.gov
                                                   ATTORNEY TO BE NOTICED
                                                   Bar Status: Active

Defendant
Charles Ward                           represented by Brad A. Chynoweth
Colonel, in his official capacity as                  (See above for address)
Director of the Department of Public                  LEAD ATTORNEY
Safety                                                ATTORNEY TO BE NOTICED
                                                      Bar Status: Active

                                                   James William Davis
                                                   (See above for address)

                                                                                            6
  Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 7 of 70


                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Bar Status: Active

                                                       Michael Wayne Robinson
                                                       (See above for address)
                                                       TERMINATED: 03/23/2020
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Bar Status: Fees Due

                                                       Misty Shawn Fairbanks Messick
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Bar Status: Active

                                                       Winfield James Sinclair
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Bar Status: Active

                                                       Noel Steven Barnes
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED
                                                       Bar Status: Active

Defendant
Deena Pregno                               represented by Brad A. Chynoweth
in her official capacity as Chief of the                  (See above for address)
Driver License Division                                   LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Bar Status: Active

                                                       James William Davis
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Bar Status: Active

                                                       Michael Wayne Robinson
                                                       (See above for address)
                                                       TERMINATED: 03/23/2020
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Bar Status: Fees Due

                                                       Misty Shawn Fairbanks Messick
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                                                       7
 Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 8 of 70


                                                         Bar Status: Active

                                                         Winfield James Sinclair
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Bar Status: Active

                                                         Noel Steven Barnes
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED
                                                         Bar Status: Active

Defendant
Jeannie Eastman                              represented by Brad A. Chynoweth
in her official capacity as Driver License                  (See above for address)
Supervisor in the Driver License Division                   LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Status: Active

                                                         James William Davis
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Bar Status: Active

                                                         Michael Wayne Robinson
                                                         (See above for address)
                                                         TERMINATED: 03/23/2020
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Bar Status: Fees Due

                                                         Misty Shawn Fairbanks Messick
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Bar Status: Active

                                                         Winfield James Sinclair
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Bar Status: Active

                                                         Noel Steven Barnes
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED
                                                         Bar Status: Active


 Date Filed      #    Page Docket Text

                                                                                         8
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 9 of 70



02/06/2018    1    COMPLAINT against Jeannie Eastman, Deena Pregno, Hal Taylor, Charles
                   Ward ( Filing fee $ 400.00 receipt number 4602048251.), filed by Darcy
                   Corbitt, John Doe, Destiny Clark. (Attachments: # 1 Exhibit A, # 2 Exhibit B,
                   # 3 Exhibit C, # 4 Filing Fee Receipt)(kh, ) (Entered: 02/08/2018)
02/06/2018    2    Plaintiff John Doe's Motion for Leave to Proceed under a Pseudonym and for
                   Protective Order by John Doe. (Attachments: # 1 Text of Proposed Order)(kh,
                   ). (Entered: 02/08/2018)
02/06/2018    3    Corporate/Conflict Disclosure Statement by Darcy Corbitt. (kh, ) (Entered:
                   02/08/2018)
02/08/2018    4    Corporate/Conflict Disclosure Statement by Destiny Clark. (kh, ) (Entered:
                   02/08/2018)
02/08/2018    5    Corporate/Conflict Disclosure Statement by John Doe. (kh, ) (Entered:
                   02/08/2018)
02/09/2018    6    Motion for Rose Ann Saxe to Appear Pro Hac Vice by Destiny Clark, Darcy
                   Corbitt, John Doe. (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                   Good Standing)(Boone, Brock) Modified on 2/9/2018 to add the attorney's
                   name (kh, ). (Additional attachment(s) added on 2/9/2018: # 4 Motion Pro Hac
                   Vice Filing Fee) (kh, ). (Entered: 02/09/2018)
02/09/2018    7    ORDER granting 6 Motion for Rose Ann Saxe to Appear Pro Hac Vice.
                   Signed by Honorable Judge Myron H. Thompson on 2/9/2018. (kh, )
                   (Entered: 02/09/2018)
02/09/2018    8    Summons Issued as to Jeannie Eastman, Deena Pregno, Hal Taylor, Charles
                   Ward and mailed CMRRR with copy of 1 complaint, 2 Motion, 3 − 5
                   Corporate/Conflict Disclosure Statements(kh, ) (Entered: 02/09/2018)
02/14/2018    9    Return Receipt Card showing service of 1 complaint, 2 Motion, 3 − 5
                   Corporate/Conflict Disclosure Statements signed by M.D. for Jeannie Eastman
                   served on 2/13/2018, answer due 3/6/2018; Deena Pregno served on 2/13/2018,
                   answer due 3/6/2018; Hal Taylor served on 2/13/2018, answer due 3/6/2018;
                   Charles Ward served on 2/13/2018, answer due 3/6/2018. (kh, ) (Entered:
                   02/16/2018)
02/26/2018   10    ORDERED that plaintiff John Doe's motion for leave to proceed under a
                   pseudonym and for a protective order (doc. no. 2 ) is granted, with leave
                   for each defendant to object within 10 business days after he or she first
                   appears. Signed by Honorable Judge Myron H. Thompson on 2/26/2018.
                   (kh, ) (Entered: 02/26/2018)
02/28/2018   11    NOTICE of Appearance by Winfield James Sinclair on behalf of All
                   Defendants (Sinclair, Winfield) (Entered: 02/28/2018)
02/28/2018   12    NOTICE of Appearance by Brad A. Chynoweth on behalf of All Defendants
                   (Chynoweth, Brad) (Entered: 02/28/2018)
02/28/2018   13    Corporate/Conflict Disclosure Statement by Charles Ward. (Chynoweth, Brad)
                   (Entered: 02/28/2018)
02/28/2018   14    Corporate/Conflict Disclosure Statement by Deena Pregno. (Chynoweth, Brad)
                   (Entered: 02/28/2018)


                                                                                                     9
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 10 of 70



02/28/2018   15    Corporate/Conflict Disclosure Statement by Hal Taylor. (Chynoweth, Brad)
                   (Entered: 02/28/2018)
02/28/2018   16    Corporate/Conflict Disclosure Statement by Jeannie Eastman. (Chynoweth,
                   Brad) (Entered: 02/28/2018)
02/28/2018   17    MOTION for Extension of Time to File Answer re 1 Complaint,
                   (UNOPPOSED) by Jeannie Eastman, Deena Pregno, Hal Taylor, Charles
                   Ward. (Chynoweth, Brad) (Entered: 02/28/2018)
02/28/2018   18    Response to Order re 10 Order on Motion for Miscellaneous Relief, Order on
                   Motion for Protective Order,, (granting plaintiff John Does Motion for Leave
                   to Proceed under a Pseudonym and giving defendants leave to file any
                   objection within 10 business days of their appearance) by Jeannie Eastman,
                   Deena Pregno, Hal Taylor, Charles Ward. (Chynoweth, Brad) (Entered:
                   02/28/2018)
02/28/2018   19    TEXT ORDER granting 17 Motion for Extension of Time to Answer
                   Answer due from Jeannie Eastman on 3/20/2018; Deena Pregno on
                   3/20/2018; Hal Taylor on 3/20/2018; Charles Ward on 3/20/2018. Signed
                   by Honorable Judge Myron H. Thompson on 2/28/2018. (no pdf document
                   attached to this entry)(kh, ) (Entered: 02/28/2018)
03/02/2018   20    NOTICE of Appearance by Michael Wayne Robinson on behalf of All
                   Defendants (Robinson, Michael) (Entered: 03/02/2018)
03/15/2018   21    Second MOTION for Extension of Time to File Answer (Unopposed) by
                   Jeannie Eastman, Deena Pregno, Hal Taylor, Charles Ward. (Chynoweth,
                   Brad) (Entered: 03/15/2018)
03/26/2018         Set Hearings: Telephone Conference set for 3/29/2018 02:45 PM before
                   Honorable Judge Myron H. Thompson. (ag, ) (Entered: 03/26/2018)
03/29/2018   22    Minute Entry for proceedings held before Honorable Judge Myron H.
                   Thompson: Telephone Conference held on 3/29/2018 (PDF available for court
                   use only). (Recording Time 2:50 − 2:55.) (ag, ) (Main Document 22 replaced
                   on 3/29/2018) (ag, ). (Entered: 03/29/2018)
03/29/2018   23    ORDER granting 21 second Motion for Extension of Time, such that defs
                   now have until 4/3/2018 to respond to the complaint. Signed by Honorable
                   Judge Myron H. Thompson on 3/29/18. (djy, ) (Entered: 03/29/2018)
04/03/2018   24    ANSWER to 1 Complaint, by Jeannie Eastman, Deena Pregno, Hal Taylor,
                   Charles Ward.(Chynoweth, Brad) (Entered: 04/03/2018)
04/06/2018   25    RULE 26(f) ORDER: Accordingly, it is ORDERED that the Rule 26(f)
                   report containing the discovery plan shall be filed as soon as practicable
                   but not later than April 27, 2018, as further set out in order. Signed by
                   Honorable Judge Myron H. Thompson on 4/6/2018. (kh, ) (Entered:
                   04/06/2018)
04/27/2018   26    REPORT of Rule 26(f) Planning Meeting. (Boone, Brock) (Entered:
                   04/27/2018)
04/30/2018   27    Motion to Appear Pro Hac Vice by Destiny Clark, Darcy Corbitt, John Doe.
                   (Attachments: # 1 Text of Proposed Order, # 2 Certificate of Good


                                                                                                  10
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 11 of 70



                   Standing)(Boone, Brock) (Entered: 04/30/2018)
04/30/2018   28    ORDERED that the plaintiffs' motion for pro hace vice admission of
                   Gabriel Arkles (doc. no. 27 ) is granted. Signed by Honorable Judge
                   Myron H. Thompson on 4/30/2018. (kh, ) (Entered: 04/30/2018)
05/03/2018   29    UNIFORM SCHEDULING ORDER: Final Pretrial Conference set for
                   8/9/2019, 10:00 AM, in Montgomery, Alabama, before Honorable Judge
                   Myron H. Thompson; Non−Jury Trial set for 9/9/2019, 10:00 AM, in
                   Montgomery, Alabama, before Honorable Judge Myron H. Thompson;
                   Dispositive Motions due by 2/8/2019; Mediation Notice due by 1/18/2019;
                   Amended Pleadings due by 7/16/2018; Discovery due by 1/11/2019, as
                   further set out in order. Signed by Honorable Judge Myron H. Thompson
                   on 5/3/2018. (furn: ag, calendar)(kh, ) (Entered: 05/03/2018)
05/17/2018   30    Joint MOTION for Protective Order by Jeannie Eastman, Deena Pregno, Hal
                   Taylor, Charles Ward, John Doe, Darcy Corbitt, Destiny Clark. (Attachments:
                   # 1 Text of Proposed Order Protective Order, # 2 Exhibit Confidentiality
                   Undertaking)(Chynoweth, Brad) Modified on 5/17/2018 to add as filed on
                   behalf of the plaintiffs (kh, ). (Entered: 05/17/2018)
05/18/2018   31    TEXT ORDER denying 30 Joint Motion for Protective Order with leave
                   to refile for failure to comply with Section 15(c) of the court's Uniform
                   Scheduling Order (see Doc. 29 ). Signed by Honorable Judge Gray M.
                   Borden on 5/18/2018. (no pdf document attached to this entry)(kh, ) (kh, ).
                   (Entered: 05/18/2018)
05/18/2018   32    Joint MOTION for Protective Order (Renewed) by Jeannie Eastman, Deena
                   Pregno, Hal Taylor, Charles Ward. (Attachments: # 1 Text of Proposed Order
                   Protective Order, # 2 Exhibit Confidentiality Undertaking)(Chynoweth, Brad)
                   (Entered: 05/18/2018)
05/18/2018   33    PROTECTIVE ORDER: It is ORDERED that the joint motion for
                   protective order (Doc. 32 ) is GRANTED as further set out in order.
                   Signed by Honorable Judge Gray M. Borden on 5/18/2018. (kh, ) (Entered:
                   05/18/2018)
07/16/2018   34    First MOTION for Leave to File Amended Complaint by Destiny Clark, Darcy
                   Corbitt, John Doe. (Attachments: # 1 Exhibit First Amended
                   Complaint)(Boone, Brock) Modified on 8/6/2018 to clarify text to reflect as
                   also filed on behalf of Jane Doe (qc/djy, ). (Entered: 07/16/2018)
07/16/2018   35    Proposed MOTION for Leave to File Under Pseudonym by Jane Doe. (Boone,
                   Brock) Modified on 8/6/2018 to clarify text to reflect as filed by Jane Doe not
                   all plfs (qc/djy, ). (Entered: 07/16/2018)
07/16/2018         ***Attorney Brock Boone,Randall C Marshall,Gabriel Arkles,Rose Saxe for
                   Jane Doe added pursuant to 34 motion (NO PDF document attached to this
                   notice). (djy, ) (Entered: 08/06/2018)
07/24/2018   36    ORDERED that plaintiffs' unopposed motion for leave to file an amended
                   complaint (doc. no. 34 ) is granted. Signed by Honorable Judge Myron H.
                   Thompson on 7/24/2018. (kh, ) (Entered: 07/24/2018)
07/24/2018   37    ORDER: Upon consideration of plaintiff Jane Doe's motion for leave to
                   proceed under a pseudonym and for a protective order (doc. no. 35 ), it is

                                                                                                     11
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 12 of 70



                   ORDERED that the defendants show cause, if any there be, by August 6,
                   2018, as to why the motion should not be granted. Signed by Honorable
                   Judge Myron H. Thompson on 7/24/2018. (kh, ) (Entered: 07/24/2018)
07/25/2018   38    AMENDED COMPLAINT for Declaratory and Injunctive Relief against All
                   Defendants, filed by Darcy Corbitt, Destiny Clark, Jane Doe.(Boone, Brock)
                   Modified on 8/6/2018 to clarify text to reflect as also filed on behalf of Jane
                   Doe, not John Doe (qc/djy, ). (Entered: 07/25/2018)
07/25/2018         ***Attorney Gabriel Arkles for Destiny Clark, Darcy Corbitt added pursuant to
                   the 38 amended complaint. (no pdf document attached to this entry) (kh, )
                   Modified on 8/6/2018 to clarify text to remove reference to John Doe (qc/djy,
                   ). (Entered: 07/26/2018)
08/03/2018   39    REPLY BRIEF re 37 Order to Show Cause, filed by Jeannie Eastman, Deena
                   Pregno, Hal Taylor, Charles Ward. (Chynoweth, Brad) (Entered: 08/03/2018)
08/08/2018   40    ANSWER to 38 Amended Complaint, by Jeannie Eastman, Deena Pregno, Hal
                   Taylor, Charles Ward.(Chynoweth, Brad) (Entered: 08/08/2018)
08/20/2018   41    ORDERED that plaintiff Jane Doe's motion for leave to proceed under a
                   pseudonym and for a protective order (doc. no. 35 ), to which defendants
                   do not object, see Defs.' Reply to Show Cause Order (doc. no. 39 ), is
                   granted. Signed by Honorable Judge Myron H. Thompson on 8/20/2018.
                   (kh, ) (Entered: 08/20/2018)
01/11/2019   42    MOTION for Protective Order (HIPAA) by Jeannie Eastman, Deena Pregno,
                   Hal Taylor, Charles Ward. (Attachments: # 1 Exhibit Proposed
                   Order)(Chynoweth, Brad) (Entered: 01/11/2019)
01/14/2019   43    PROPOSED QUALIFIED HIPAA PROTECTIVE ORDER: This order
                   authorizes Defendants to submit the redacted information to the Court
                   under seal. This order is intended to authorize such disclosures under the
                   privacy regulations issued pursuant to HIPAA. 45 C.F.R. 164.512(e)(1)(i).
                   The parties are EXPRESSLY PROHIBITED from using or disclosing the
                   protected health information submitted pursuant to this order for any
                   purpose other than this action. Further, the parties are ORDERED to
                   destroy the protected health information (including all copies made),
                   immediately upon conclusion of this action. See 45 C.F.R. 163.502(b);
                   164.512(e)(1)(v). Signed by Honorable Judge Gray M. Borden on
                   1/14/2019. (kh, ) (Entered: 01/14/2019)
01/14/2019   44    TEXT ORDER granting 42 MOTION for Protective Order (HIPAA).
                   Signed by Honorable Judge Gray M. Borden on 1/14/2019. (no pdf
                   document attached to this entry)(kh, ) (Entered: 01/14/2019)
01/16/2019   45    Notice of Mediation and Settlement Conference by All Plaintiffs (Marshall,
                   Randall) (Entered: 01/16/2019)
02/08/2019   46    MOTION for Summary Judgment by Jeannie Eastman, Deena Pregno, Hal
                   Taylor, Charles Ward. (Chynoweth, Brad) (Entered: 02/08/2019)
02/08/2019   47    MOTION for Leave to File Records Under Seal (Unopposed) by Jeannie
                   Eastman, Deena Pregno, Hal Taylor, Charles Ward. (Chynoweth, Brad)
                   (Entered: 02/08/2019)


                                                                                                     12
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 13 of 70



02/08/2019   48    Evidentiary Submission re 46 MOTION for Summary Judgment filed by
                   Jeannie Eastman, Deena Pregno, Hal Taylor, Charles Ward. (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3 − under seal, # 4 Exhibit 4, # 5 Exhibit 5,
                   # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11
                   Exhibit 10a − under seal, # 12 Exhibit 11, # 13 Exhibit 11a − under seal, # 14
                   Exhibit 12, # 15 Exhibit 13, # 16 Exhibit 14, # 17 Exhibit 15, # 18 Exhibit 16 −
                   under seal)(Chynoweth, Brad) (Attachment 15 replaced on 3/20/2019) (kh, ).
                   (Entered: 02/08/2019)
02/08/2019   49    NOTICE OF FILING RECORDS UNDER SEAL by Jeannie Eastman, Deena
                   Pregno, Hal Taylor, Charles Ward re 48 Evidentiary Submission,,
                   (Attachments: # 1 Exhibit 3, # 2 Exhibit 10a, # 3 Exhibit 11a, # 4 Exhibit
                   16)(kh, ) (Entered: 02/08/2019)
02/08/2019   50    MOTION for Summary Judgment Declaratory Relief, and Permanent
                   Injunction by Destiny Clark, Darcy Corbitt, Jane Doe. (Boone, Brock)
                   (Entered: 02/08/2019)
02/08/2019   51    BRIEF/MEMORANDUM in Support re 50 MOTION for Summary Judgment
                   Declaratory Relief, and Permanent Injunction filed by Destiny Clark, Darcy
                   Corbitt, Jane Doe. (Boone, Brock) (Entered: 02/08/2019)
02/08/2019   52    Evidentiary Submission re 50 MOTION for Summary Judgment Declaratory
                   Relief, and Permanent Injunction, 51 BRIEF/MEMORANDUM in Support
                   filed by Destiny Clark, Darcy Corbitt, Jane Doe. (Attachments: # 1 Exhibit 1, #
                   2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit Placeholder,
                   # 7 Exhibit Placeholder, # 8 Exhibit Placeholder, # 9 Exhibit Placeholder, # 10
                   Exhibit Placeholder, # 11 Exhibit Placeholder, # 12 Exhibit Placeholder, # 13
                   Exhibit Placeholder, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17
                   Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21,
                   # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit
                   26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31
                   Exhibit Placeholder, # 32 Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35
                   Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38, # 39 Exhibit
                   Placeholder, # 40 Exhibit 40, # 41 Exhibit Placeholder, # 42 Exhibit
                   Placeholder, # 43 Exhibit Placeholder, # 44 Exhibit Placeholder, # 45 Exhibit
                   45, # 46 Exhibit 46, # 47 Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50
                   Exhibit 50, # 51 Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54,
                   # 55 Exhibit 55, # 56 Exhibit 56, # 57 Exhibit 57, # 58 Exhibit 58, # 59 Exhibit
                   59)(Boone, Brock) (Entered: 02/08/2019)
02/08/2019   53    NOTICE by Destiny Clark, Darcy Corbitt, Jane Doe re 50 MOTION for
                   Summary Judgment Declaratory Relief, and Permanent Injunction, 51
                   BRIEF/MEMORANDUM in Support (Boone, Brock) (Entered: 02/08/2019)
02/08/2019   54    BRIEF/MEMORANDUM in Support re 46 MOTION for Summary Judgment
                   filed by Jeannie Eastman, Deena Pregno, Hal Taylor, Charles Ward.
                   (Chynoweth, Brad) (Entered: 02/08/2019)
02/11/2019   55    TEXT ORDER granting 47 Motion for Leave to File Records Under Seal.
                   Signed by Honorable Judge Myron H. Thompson on 2/11/2019. (No pdf
                   attached to this entry) (alm, ) (Entered: 02/11/2019)
02/11/2019   56    PLAINTIFFS' NOTICE OF FILING EXHIBITS UNDER SEAL by Destiny
                   Clark, Darcy Corbitt, Jane Doe re 52 Evidentiary Submission (Attachments: #

                                                                                                         13
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 14 of 70



                   1 Exhibit 6, # 2 Exhibit 7, # 3 Exhibit 8, # 4 Exhibit 9, # 5 Exhibit 10, # 6
                   Exhibit 11, # 7 Exhibit 12, # 8 Exhibit 13, # 9 Exhibit 31, # 10 Exhibit 39, # 11
                   Exhibit 41, # 12 Exhibit 42, # 13 Exhibit 43, # 14 Exhibit 44)(kh, ) (Entered:
                   02/12/2019)
02/15/2019   57    ORDERED that the motions for summary judgment (doc. nos. 46 & 50 )
                   are set for submission without oral argument on March 22, 2019, with the
                   opposition briefs and evidentiary materials due by March 8, 2019, and any
                   replies to the opposition due by March 22, 2019. Signed by Honorable
                   Judge Myron H. Thompson on 2/15/2019. (kh, ) (Entered: 02/15/2019)
03/08/2019   58    BRIEF/MEMORANDUM in Opposition to Defendant's Motion for Summary
                   Judgment filed by Destiny Clark, Darcy Corbitt, Jane Doe. (Boone, Brock)
                   (Entered: 03/08/2019)
03/08/2019   59    Evidentiary Submission in Support of Plaintiffs' Opposition to Defendants'
                   Motion for Summary Judgment filed by Destiny Clark, Darcy Corbitt, Jane
                   Doe. (Attachments: # 1 Exhibit 60, # 2 Exhibit 61, # 3 Exhibit 62, # 4 Exhibit
                   63, # 5 Exhibit 64, # 6 Exhibit 65, # 7 Exhibit 66, # 8 Exhibit 67, # 9 Exhibit
                   68, # 10 Exhibit 69, # 11 Exhibit 70, # 12 Exhibit 71, # 13 Exhibit 72, # 14
                   Exhibit 73, # 15 Exhibit 74, # 16 Exhibit 75, # 17 Exhibit 76, # 18 Exhibit
                   77)(Boone, Brock) (Entered: 03/08/2019)
03/08/2019   60    BRIEF/MEMORANDUM in Opposition re 50 MOTION for Summary
                   Judgment Declaratory Relief, and Permanent Injunction filed by Jeannie
                   Eastman, Deena Pregno, Hal Taylor, Charles Ward. (Chynoweth, Brad)
                   (Entered: 03/08/2019)
03/22/2019   61    REPLY BRIEF to Defendants' Opposition to Plaintiffs' Motion for Summary
                   Judgment filed by Destiny Clark, Darcy Corbitt, Jane Doe. (Arkles, Gabriel)
                   (Entered: 03/22/2019)
03/22/2019   62    REPLY BRIEF re 58 BRIEF/MEMORANDUM in Opposition to Defendants'
                   Motion for Summary Judgment filed by Jeannie Eastman, Deena Pregno, Hal
                   Taylor, Charles Ward. (Chynoweth, Brad) (Entered: 03/22/2019)
06/26/2019         Case Reassigned to Honorable Judge Stephen Michael Doyle as referral judge;
                   Honorable Judge Gray M. Borden no longer assigned to the case. (no pdf
                   document attached to this entry) (kh, ) (Entered: 06/26/2019)
07/08/2019   63    ORDERED that all pending motions are set for an in−person oral
                   argument on July 30, 2019, at 10:00 a.m., in Courtroom 2FMJ of the
                   Frank M. Johnson Jr United States Courthouse Complex, One Church
                   Street, Montgomery, Alabama. Signed by Honorable Judge Myron H.
                   Thompson on 7/8/2019. (furn: ag, calendar)(kh, ) (Entered: 07/08/2019)
07/15/2019   64    Joint MOTION for Extension of Deadline Trial Deadlines Pending Oral
                   Argument by Destiny Clark, Darcy Corbitt, Jane Doe, Hal Taylor, Charles
                   Ward, Deena Pregno, and Jeannie Eastman. (Attachments: # 1 Text of
                   Proposed Order)(Boone, Brock) Modified on 7/18/2019 to add as filed on
                   behalf of the defendants(kh, ). (Entered: 07/15/2019)
07/16/2019   65    ORDERED that: (1) The motion to suspend trial deadlines pending oral
                   argument on cross motions for summary judgment (doc. no. 64) is set for
                   an in−person hearing on July 30, 2019, at 10:00 a.m., in Courtroom 2FMJ


                                                                                                       14
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 15 of 70



                   of the Frank M. Johnson Jr. United States Courthouse Complex, One
                   Church Street, Montgomery, Alabama, as further set out. Signed by
                   Honorable Judge Myron H. Thompson on 7/16/2019. (furn: calendar,
                   ag)(kh, ) (Entered: 07/16/2019)
07/16/2019   66    ORDER SETTING PRETRIAL HEARING: Final Pretrial Conference set
                   for 8/9/2019, at 10:00 AM, in CR 2FMJ, before Honorable Judge Myron
                   H. Thompson; Proposed Pretrial Order due by 8/6/2019. Non−Jury Trial
                   set for 9/9/2019, at 10:00 AM, in Montgomery, Alabama before Honorable
                   Judge Myron H. Thompson; as further set out. Signed by Honorable
                   Judge Myron H. Thompson on 7/16/2019. (furn: calendar, ag)(kh, )
                   (Entered: 07/16/2019)
07/23/2019   67    NOTICE by Destiny Clark, Darcy Corbitt, Jane Doe re 58
                   BRIEF/MEMORANDUM in Opposition, 55 Order on Motion for Leave to
                   File, 62 Reply Brief, 59 Evidentiary Submission,, 50 MOTION for Summary
                   Judgment Declaratory Relief, and Permanent Injunction, 56 Notice (Other), 54
                   BRIEF/MEMORANDUM in Support, 51 BRIEF/MEMORANDUM in
                   Support, 52 Evidentiary Submission,,,,, 57 Order, 60
                   BRIEF/MEMORANDUM in Opposition, 61 Reply Brief, 53 Notice (Other) of
                   Supplemental Authority (Attachments: # 1 Supplement)(Boone, Brock)
                   (Entered: 07/23/2019)
07/30/2019   68    Minute Entry for proceedings held before Honorable Judge Myron H.
                   Thompson: Motion Hearing held on 7/30/2019 re 50 MOTION for Summary
                   Judgment Declaratory Relief, and Permanent Injunction filed by Destiny
                   Clark, Darcy Corbitt, Jane Doe, 64 Joint MOTION for Extension of Deadline
                   Trial Deadlines Pending Oral Argument filed by Destiny Clark, Deena Pregno,
                   Charles Ward, Darcy Corbitt, Hal Taylor, Jane Doe, Jeannie Eastman, 46
                   MOTION for Summary Judgment filed by Deena Pregno, Charles Ward, Hal
                   Taylor, Jeannie Eastman (PDF available for court use only). (Court Reporter
                   Patricia Starkie.) (ag, ) (Entered: 07/30/2019)
07/30/2019   69    ORDERED that the parties' motions for summary judgment (doc. nos. 46
                   & 50 are denied. Signed by Honorable Judge Myron H. Thompson on
                   7/30/2019. (kh, ) (Entered: 07/30/2019)
07/30/2019   70    STIPULATION (Joint) by Jeannie Eastman, Deena Pregno, Hal Taylor,
                   Charles Ward, Darcy Corbitt, John Doe, and Destiny Clark (Attachments: # 1
                   Exhibit A)(Chynoweth, Brad) Modified on 7/30/2019 to add as filed on behalf
                   of the plaintiffs (kh, ). (Entered: 07/30/2019)
07/31/2019   71    ORDERED that the joint motion for extension of deadlines (doc. no. 64 ) is
                   ranted as follows: (1) The pretrial and trial are continued generally.
                   However, the court has not yet decided whether to have a trial or not. (2)
                   All unexpired deadlines connected to the pretrial and trial are suspended.
                   However, the parties are still to submit a proposed pretrial order by
                   August 6. (3) If the court decides to hold a trial, a new trial date, as well as
                   new pretrial deadlines, will be set. Signed by Honorable Judge Myron H.
                   Thompson on 7/31/2019. (furn: calendar, ag) (term: Final Pretrial
                   Conference set for 8/9/2019; Non−Jury Trial set for 9/9/2019) (kh, )
                   (Entered: 07/31/2019)
08/05/2019   72


                                                                                                      15
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 16 of 70



                   Motion for Leslie J. Cooper to Appear Pro Hac Vice ( Filing fee $ 75.00
                   receipt number 4602054465.) by Destiny Clark, Darcy Corbitt, John Doe.
                   (Attachments: # 1 Original Certificate of Good Standing − USDC−SDNY, # 2
                   Filing Fee Receipt)(kh, ) (Entered: 08/06/2019)
08/06/2019   73    TEXT ORDER granting 72 Motion for Leslie J. Cooper to Appear Pro
                   Hac Vice. Signed by Honorable Judge Myron H. Thompson on 8/6/2019.
                   (no pdf document tatted to this entry)(kh, ) (Entered: 08/06/2019)
08/06/2019         ***Attorney Leslie J. Cooper for Destiny Clark,Leslie J. Cooper for Darcy
                   Corbitt,Leslie J. Cooper for Jane Doe added pursuant to the court's 73 text
                   order. (no pdf document attached to this entry) (kh, ) (Entered: 08/06/2019)
08/14/2019   74    NOTICE OF FILING OF OFFICIAL TRANSCRIPT of MOTION HEARING
                   Proceedings (PDF ACCESS RESTRICTED FOR 90 DAYS) held on
                   7/30/2019, before Honorable Judge Myron H. Thompson. Court
                   Reporter/Transcriber Patricia G. Starkie, Telephone number 334−262−1221.
                   Transcript may be viewed at the court public terminal or purchased through the
                   Court Reporter/Transcriber before the deadline for Release of Transcript
                   Restriction. After that date it may be obtained through PACER. NOTICE OF
                   INTENT TO REQUEST REDACTION DUE WITHIN 7 BUSINESS DAYS.
                   Redaction Request due 9/4/2019. Redacted Transcript Deadline set for
                   9/16/2019. Release of Transcript Restriction set for 11/12/2019. (kh, )
                   (Entered: 08/14/2019)
09/13/2019   75    NOTICE by Destiny Clark, Darcy Corbitt, Jane Doe re 58
                   BRIEF/MEMORANDUM in Opposition, 55 Order on Motion for Leave to
                   File, 59 Evidentiary Submission,, 56 Notice (Other), 54
                   BRIEF/MEMORANDUM in Support, 51 BRIEF/MEMORANDUM in
                   Support, 52 Evidentiary Submission,,,,, 57 Order, 60
                   BRIEF/MEMORANDUM in Opposition, 61 Reply Brief, 53 Notice (Other) of
                   Supplemental Authority (Attachments: # 1 Exhibit A)(Boone, Brock) (Entered:
                   09/13/2019)
02/04/2020   76    MOTION to Withdraw as Attorney by Destiny Clark, Darcy Corbitt, Jane Doe.
                   (Boone, Brock) (Entered: 02/04/2020)
02/20/2020   77    MOTION to Substitute Attorney by Jeannie Eastman, Deena Pregno, Hal
                   Taylor, Charles Ward. (Barnes, Noel) (Entered: 02/20/2020)
03/23/2020   78    TEXT ORDER granting 77 Motion to Substitute Attorney. Signed by
                   Honorable Judge Myron H. Thompson on 3/23/2020. (no pdf document
                   attached to this entry)(kh, ) (Entered: 03/23/2020)
03/23/2020         *** Attorney Michael Wayne Robinson terminated pursuant to the 78 text
                   order. (no pdf document attached to this entry)(kh, ) (Entered: 03/23/2020)
03/23/2020   79    TEXT ORDER granting 76 Motion to Withdraw as Attorney. Signed by
                   Honorable Judge Myron H. Thompson on 3/23/2020. (no pdf document
                   attached to this entry)(kh, ) (Entered: 03/23/2020)
03/23/2020         *** Attorney Brock Boone terminated pursuant to the 79] text order. (no pdf
                   document attached to this entry)(kh, ) (Entered: 03/23/2020)
07/01/2020   80    NOTICE by Destiny Clark, Darcy Corbitt, Jane Doe Notice of Supplemental
                   Authority (Arkles, Gabriel) (Entered: 07/01/2020)

                                                                                                    16
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 17 of 70



09/03/2020   81    ORDER: This court, having denied the parties' crossmotions for summary
                   judgment, must resolve "whether to decide the case on the paper record or
                   to hold a trialas to some or all issues." Order (doc. no. 69 ). In order to
                   inform that decision, the court seeks additional briefing from the parties.
                   Accordingly, itis ORDERED that the parties are to separately file, by noon
                   on September 18, 2020, a brief responding to the following questions, with
                   any reply, if desired, due by noon on September 25, 2020, as further set
                   out in order. Signed by Honorable Judge Myron H. Thompson on
                   9/3/2020. (kh, ) (Entered: 09/03/2020)
09/18/2020   82    REPLY BRIEF re 81 Order,, filed by Jeannie Eastman, Deena Pregno, Hal
                   Taylor, Charles Ward. (Chynoweth, Brad) (Entered: 09/18/2020)
09/18/2020   83    BRIEF/MEMORANDUM in Support re 81 Order,, filed by Destiny Clark,
                   Darcy Corbitt, Jane Doe, John Doe. (Marshall, Randall) (Entered: 09/18/2020)
09/25/2020   84    REPLY BRIEF re 83 BRIEF/MEMORANDUM in Support filed by Jeannie
                   Eastman, Deena Pregno, Hal Taylor, Charles Ward. (Chynoweth, Brad)
                   (Entered: 09/25/2020)
09/25/2020   85    REPLY BRIEF re 82 Reply Brief, 81 Order,, filed by Destiny Clark, Darcy
                   Corbitt, Jane Doe, John Doe. (Marshall, Randall) (Entered: 09/25/2020)
09/28/2020   86    MOTION to Expedite Final Decision by Destiny Clark, Darcy Corbitt, Jane
                   Doe, John Doe. (Marshall, Randall) (Entered: 09/28/2020)
09/28/2020   87    TEXT ORDER: Conference Call re 86 motion set for 9/29/2020, at 07:30
                   AM, by telephone, before Honorable Judge Myron H. Thompson. Signed
                   by Honorable Judge Myron H. Thompson on 9/28/2020. (furn: calendar,
                   ag)(no pdf document attached to this entry)(kh, ) (Entered: 09/28/2020)
09/29/2020   88    Minute Entry for proceedings held before Honorable Judge Myron H.
                   Thompson: Motion Hearing held on 9/29/2020 re 86 MOTION to Expedite
                   Final Decision filed by Destiny Clark, John Doe, Darcy Corbitt, Jane Doe
                   (PDF available for court use only). (Court Reporter Patricia Starkie.) (ag, )
                   (Entered: 09/29/2020)
10/19/2020   89    NOTICE of Appearance by Misty Shawn Fairbanks Messick on behalf of All
                   Defendants (Messick, Misty) (Entered: 10/19/2020)
10/20/2020   90    Motion for James D. Esseks to Appear Pro Hac Vice by Destiny Clark, Darcy
                   Corbitt, Jane Doe. (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                   Good Standing)(Marshall, Randall) Modified on 10/20/2020 to add the
                   attorney's name.(kh, ). (Entered: 10/20/2020)
10/20/2020   91    Motion for Kaitlin Welborn to Appear Pro Hac Vice by Destiny Clark, Darcy
                   Corbitt, Jane Doe. (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                   Good Standing)(Marshall, Randall) Modified on 10/20/2020 to add the
                   attorney's name. (kh, ). (Entered: 10/20/2020)
10/22/2020   92    NOTICE of Appearance by James William Davis on behalf of Jeannie
                   Eastman, Deena Pregno, Hal Taylor, Charles Ward (Davis, James) (Entered:
                   10/22/2020)
10/23/2020   93    ORDER: Based on the representations made on the record during the
                   conference call on September 29, 2020, it is ORDERED that the motion to


                                                                                                     17
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 18 of 70



                      expedite (doc. no. 86 ) is granted to the extent that the court is expediting
                      its consideration of this case, including whether to hold a hearing and
                      when that should take place. Signed by Honorable Judge Myron H.
                      Thompson on 10/23/2020. (kh, ) (Entered: 10/23/2020)
10/23/2020    94      Pro Hac Vice Filing fee received re 90 Motion for James D. Esseks : $ 75.00,
                      receipt number 4602059946 (kh, ) (Entered: 10/26/2020)
10/23/2020    95      Pro Hac Vice Filing fee received re 91 Motion for Motion for Kaitlin Welborn
                      : $ 75.00, receipt number 4602059947 (kh, ) Modified on 10/26/2020 to correct
                      the receipt number. (kh, ). (Entered: 10/26/2020)
10/23/2020            ***Attorneys Kaitlin Welborn and James Dixon Esseks Destiny Clark, Darcy
                      Corbitt, Jane Doe pursuant to the 90 and 91 motions. (no pdf document
                      attached to this entry) (kh, ) (Entered: 10/26/2020)
10/26/2020    96      TEXT ORDER granting 90 Motion for James D. Esseks to Appear Pro
                      Hac Vice; granting 91 Motion for Kaitlin Welborn to Appear Pro Hac
                      Vice. Signed by Honorable Judge Myron H. Thompson on 10/26/2020. (no
                      pdf document attached to this entry)(kh, ) (Entered: 10/26/2020)
12/16/2020    97      NOTICE by Destiny Clark, Darcy Corbitt, Jane Doe re 51
                      BRIEF/MEMORANDUM in Support Notice of Supplemental Authority
                      (Attachments: # 1 Exhibit A: Ray v McCloud)(Marshall, Randall) (Entered:
                      12/16/2020)
01/11/2021    98      NOTICE of Appearance by LaTisha Gotell Faulks on behalf of All Plaintiffs
                      (Faulks, LaTisha) (Entered: 01/11/2021)
01/11/2021    99      Unopposed MOTION for Status Conference by Destiny Clark, Darcy Corbitt,
                      Jane Doe. (Attachments: # 1 Exhibit A, # 2 Text of Proposed Order)(Faulks,
                      LaTisha) Modified on 1/12/2021 to clarify the docket text (wcl, ). (Entered:
                      01/11/2021)
01/15/2021   100      ORDER: It is ORDERED that plaintiffs' 99 motion for a status conference
                      is denied as moot. Signed by Honorable Judge Myron H. Thompson on
                      1/5/2021. (amf, ) (Entered: 01/15/2021)
01/15/2021   101   28 OPINION. Signed by Honorable Judge Myron H. Thompson on 1/15/2021.
                      (amf, ) (Entered: 01/15/2021)
01/15/2021   102   23 JUDGMENT: In accordance with the opinion entered this date, it is the
                      ORDER, JUDGMENT, and DECREE of the court as follows: 1) Judgment
                      is entered in favor of plaintiffs Darcy Corbitt, Destiny Clark, and Jane
                      Doe, and against defendants Hal Taylor, Charles Ward, Deena Pregno,
                      and Jeannie Eastman.; 2) It is DECLARED that the policy of the Alabama
                      Law Enforcement Agency entitled "Subject: Changing Sex on a Driver
                      License Due to Gender Reassignment," also known as Policy Order 63, as
                      it has been applied to plaintiffs Corbitt, Clark, and Doe, is
                      unconstitutional; 3) Defendants Taylor, Ward, Pregno, and Eastman are
                      ENJOINED and RESTRAINED from failing to issue to plaintiffs Corbitt,
                      Clark, and Doe new driver licenses with female sex designations, upon
                      application for such licenses by them;further ORDERED that costs are
                      taxed against defendants Taylor, Ward, Pregno, and Eastman, for which
                      execution may issue; DIRECTING the Clerk to enter this document on the


                                                                                                      18
Case 2:18-cv-00091-MHT-SMD Document 107-1 Filed 02/12/21 Page 19 of 70



                       civil docket as a final judgment pursuant to Rule 58 FRCP; This case is
                       closed. Signed by Honorable Judge Myron H. Thompson on 1/15/2021.
                       (Attachments: # 1 Civil Appeals Checklist)(amf, ) (Entered: 01/15/2021)
01/27/2021   103       Unopposed MOTION for Extension of Time to File Motion for Attorney's Fees
                       by Destiny Clark, Darcy Corbitt, Jane Doe. (Attachments: # 1 Text of Proposed
                       Order)(Welborn, Kaitlin) Modified on 1/28/2021 to clarify the docket text
                       (wcl, ). (Entered: 01/27/2021)
01/28/2021   104       ORDER granting 103 Unopposed Motion for Extension of Time to File a
                       Motion for Attorney's Fees and that the deadline for plfs to file a motion
                       for attorney's fees and expenses is extended to 3/1/2021. Signed by
                       Honorable Judge Myron H. Thompson on 1/28/2021. (wcl, ) (Entered:
                       01/28/2021)
02/12/2021   105   20 NOTICE OF APPEAL by Jeannie Eastman, Deena Pregno, Hal Taylor,
                      Charles Ward as to 101 Opinion, and 102 Judgment entered 1/15/2021.
                      (Chynoweth, Brad) Modified on 2/12/2021 to clean up text. (dmn, ) (Entered:
                      02/12/2021)
02/12/2021   106       Appeal Instructions sent to Brad A. Chynoweth, James William Davis, Misty
                       Shawn Fairbanks Messick, Winfield James Sinclair, and Noel Steven Barnes,
                       counsel for Appellants Jeannie Eastman, Deena Pregno, Hal Taylor, Charles
                       Ward re 105 Notice of Appeal. A copy of the Transcript Information Form
                       must be mailed to each court reporter from whom you are requesting a
                       transcript. (Attachments: # 1 Transcript Information Form)(dmn, ) (Entered:
                       02/12/2021)




                                                                                                       19
      Case
    Case   2:18-cv-00091-MHT-SMDDocument
         2:18-cv-00091-MHT-SMD   Document  105 Filed
                                         107-1 Filed 02/12/21
                                                     02/12/21 Page
                                                              Page 20
                                                                   1 ofof370




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

Darcy Corbitt, Destiny Clark, and,            )
Jane Doe,                                     )
                                              )
         Plaintiffs,                          )
                                              )       Civil Action No.
    v.                                        )       2:18-cv-91-MHT-SMD
                                              )
Hal Taylor, in his official capacity as       )
Secretary of the Alabama Law                  )
Enforcement Agency; Col. Charles Ward,        )
in his official capacity as Director of the   )
Department of Public Safety; Chief Deena      )
Pregno, in her official capacity as Chief     )
of the Driver License Division; and,          )
Jeannie Eastman, in her official capacity     )
as Driver License Supervisor in the           )
Driver License Division,                      )
                                              )
         Defendants.                          )


                                        NOTICE OF APPEAL
         Defendants—Hal Taylor, in his official capacity as Secretary of the Alabama Law

Enforcement Agency, Col. Charles Ward, in his official capacity as Director of the Department of

Public Safety, Chief Deena Pregno, in her official capacity as Chief of the Driver License

Division,1 and Jeannie Eastman, in her official capacity as Driver License Supervisor in the Driver

License Division—hereby give notice of their appeal to the United States Court of Appeals for the

Eleventh Circuit from this Court’s Opinion (doc. 101) and Judgment (doc. 102) entered on January

15, 2021, as well as from all earlier rulings, opinions, and orders adverse to them in this case.




1
 Chief Pregno has since retired, but no one has yet assumed her title at ALEA, and so this official
capacity suit has continued in her name. See Fed. R. Civ. P. 25(d); Fed. R. App. P. 43(c).




                                                                                                      20
  Case
Case   2:18-cv-00091-MHT-SMDDocument
     2:18-cv-00091-MHT-SMD   Document  105 Filed
                                     107-1 Filed 02/12/21
                                                 02/12/21 Page
                                                          Page 21
                                                               2 ofof370




                              Respectfully submitted,

                              Steve Marshall
                                Attorney General

                             s/ Brad A. Chynoweth
                             Brad A. Chynoweth (ASB-0030-S63K)
                                Assistant Chief Deputy Attorney General
                             James W. Davis (ASB-4063-I58J)
                             Winfield J. Sinclair (ASB-1750-S81W)
                             Misty S. Fairbanks Messick (ASB-1813-T71F)
                                 Assistant Attorneys General
                             State of Alabama
                             Office of the Attorney General
                             501 Washington Avenue
                             Montgomery, Alabama 36130
                             Telephone: (334) 242-7300
                             Facsimile: (334) 353-8440
                             Brad.Chynoweth@AlabamaAG.gov
                             Jim.Davis@AlabamaAG.gov
                             Winfield.Sinclair@AlabamaAG.gov
                             Misty.Messick@AlabamaAG.gov

                             Counsel for the Defendants




                                    2


                                                                           21
     Case
   Case   2:18-cv-00091-MHT-SMDDocument
        2:18-cv-00091-MHT-SMD   Document  105 Filed
                                        107-1 Filed 02/12/21
                                                    02/12/21 Page
                                                             Page 22
                                                                  3 ofof370




                               CERTIFICATE OF SERVICE

       I hereby certify that, on February 12, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following counsel for Plaintiffs: Gabriel Arkles (garkles@transgenderlegal.org); Randall Marshall

(rmarshall@aclualabama.org);       Rose     Saxe       (rsaxe@aclu.org);        Kaitlin   Welborn

(kwelborn@aclualabama.org); and LaTisha Gotell Faulks (tgfaulks@aclualabama.org).


                                                   s/ Brad A. Chynoweth
                                                   Counsel for the Defendants




                                               3


                                                                                                    22
   Case
 Case   2:18-cv-00091-MHT-SMDDocument
      2:18-cv-00091-MHT-SMD   Document  102 Filed
                                      107-1 Filed 02/12/21
                                                  01/15/21 Page
                                                           Page 23
                                                                1 ofof270




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARCY CORBITT, et al.,              )
                                    )
      Plaintiffs,                   )
                                    )          CIVIL ACTION NO.
      v.                            )            2:18cv91-MHT
                                    )                (WO)
HAL TAYLOR, in his                  )
official capacity as                )
Secretary of the Alabama            )
Law Enforcement Agency,             )
et al.,                             )
                                    )
      Defendants.                   )

                               JUDGMENT

    In accordance with the opinion entered this date, it

is the ORDER, JUDGMENT, and DECREE of the court as

follows:

    (1) Judgment is entered in favor of plaintiffs Darcy

Corbitt,    Destiny     Clark,     and    Jane    Doe,     and   against

defendants Hal Taylor, Charles Ward, Deena Pregno, and

Jeannie Eastman.

    (2) It is DECLARED that the policy of the Alabama

Law Enforcement Agency entitled “Subject: Changing Sex




                                                                            23
   Case
 Case   2:18-cv-00091-MHT-SMDDocument
      2:18-cv-00091-MHT-SMD   Document  102 Filed
                                      107-1 Filed 02/12/21
                                                  01/15/21 Page
                                                           Page 24
                                                                2 ofof270




on a Driver License Due to Gender Reassignment,” also

known as Policy Order 63, as it has been applied to

plaintiffs Corbitt, Clark, and Doe, is unconstitutional.

    (3) Defendants Taylor, Ward, Pregno, and Eastman are

ENJOINED    and    RESTRAINED       from    failing      to    issue    to

plaintiffs Corbitt, Clark, and Doe new driver licenses

with female sex designations, upon application for such

licenses by them.

    It is further ORDERED that costs are taxed against

defendants Taylor, Ward, Pregno, and Eastman, for which

execution may issue.

    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 15th day of January, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                    2



                                                                             24
     Case2:18-cv-00091-MHT-SMD
    Case    2:18-cv-00091-MHT-SMD Document    Document107-1102-1 Filed
                                                                  Filed02/12/21
                                                                        01/15/21 Page
                                                                                    Page25
                                                                                         1 of 3
                                                                                              70
"DPQZPGUIJTDIFDLMJTUJTBWBJMBCMFBUUIFXFCTJUFGPSUIF64$" UI$JSDVJUBUXXXDBVTDPVSUTHPW
               &GGFDUJWFPO%FDFNCFS  UIFGFFUPGJMFBOBQQFBMJT

                       CIVIL APPEALS JURISDICTION CHECKLIST


1.      Appealable Orders: Courts of Appeals have jurisdiction conferred and strictly limited
        by statute:

        (a)     Appeals from final orders pursuant to 28 U.S.C. § 1291: Final orders and
                judgments of district courts, or final orders of bankruptcy courts which have been
                appealed to and fully resolved by a district court under 28 U.S.C. § 158, generally
                are appealable. A final decision is one that “ends the litigation on the merits and
                leaves nothing for the court to do but execute the judgment.” Pitney Bowes, Inc.
                v. Mestre, 701 F.2d 1365, 1368 (11th Cir. 1983) (citing Catlin v. United States,
                324 U.S. 229, 233, 65 S.Ct. 631, 633, 89 L.Ed. 911 (1945)). A magistrate judge’s
                report and recommendation is not final and appealable until judgment thereon is
                entered by a district court judge. 28 U.S.C. § 636(b); Perez-Priego v. Alachua
                County Clerk of Court, 148 F.3d 1272 (11th Cir. 1998). However, under 28
                U.S.C. § 636(c)(3), the Courts of Appeals have jurisdiction over an appeal from a
                final judgment entered by a magistrate judge, but only if the parties consented to
                the magistrate’s jurisdiction. McNab v. J & J Marine, Inc., 240 F.3d 1326, 1327-
                28 (11th Cir. 2001).

        (b)     In cases involving multiple parties or multiple claims, a judgment as to fewer
                than all parties or all claims is not a final, appealable decision unless the district
                court has certified the judgment for immediate review under Fed.R.Civ.P. 54(b).
                Williams v. Bishop, 732 F.2d 885, 885-86 (11th Cir. 1984). A judgment which
                resolves all issues except matters, such as attorneys’ fees and costs, that are
                collateral to the merits, is immediately appealable. Budinich v. Becton Dickinson
                & Co., 486 U.S. 196, 201, 108 S.Ct. 1717, 1721-22, 100 L.Ed.2d 178 (1988);
                LaChance v. Duffy’s Draft House, Inc., 146 F.3d 832, 837 (11th Cir. 1998).

        (c)       Appeals pursuant to 28 U.S.C. § 1292(a): Under this section, appeals are
                  permitted from the following types of orders:
                i. Orders granting, continuing, modifying, refusing or dissolving injunctions, or
                     refusing to dissolve or modify injunctions; However, interlocutory appeals
                     from orders denying temporary restraining orders are not permitted.
                     McDougald v. Jenson, 786 F.2d 1465, 1472-73 (11th Cir. 1986);
               ii. Orders appointing receivers or refusing to wind up receiverships; and
              iii. Orders determining the rights and liabilities of parties in admiralty cases.

        (d)     Appeals pursuant to 28 U.S.C. § 1292(b) and Fed.R.App.P. 5: The
                certification specified in 28 U.S.C. § 1292(b) must be obtained before a petition
                for permission to appeal is filed in the Court of Appeals. The district court’s
                denial of a motion for certification is not itself appealable.

        (e)     Appeals pursuant to judicially created exceptions to the finality rule: Limited
                exceptions are discussed in cases including, but not limited to: Cohen v.
                Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225-26, 93




                                                                                                           25
      Case2:18-cv-00091-MHT-SMD
     Case  2:18-cv-00091-MHT-SMD Document
                                  Document107-1
                                           102-1 Filed
                                                  Filed02/12/21
                                                        01/15/21 Page
                                                                  Page26
                                                                       2 of 3
                                                                            70




               L.Ed. 1528 (1949); Atlantic Fed. Sav. & Loan Ass’n v. Blythe Eastman Paine
               Webber, Inc., 890 F.2d 371, 376 (11th Cir. 1989); Gillespie v. United States Steel
               Corp., 379 U.S. 148, 157, 85 S.Ct. 308, 312, 13 L.Ed.2d 199 (1964).

2.      Time for Filing: The timely filing of a notice of appeal is mandatory and jurisdictional.
        Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th Cir. 2001). In civil cases, Fed.R.App.P.
        4(a) and (c) set the following time limits:
        (a)    Fed.R.App.P. 4(a)(1): A notice of appeal in compliance with the requirements
               set forth in Fed.R.App.P. 3 must be filed in the district court within 30 days after
               the order or judgment appealed from is entered. However, if the United States or
               an officer or agency thereof is a party, the notice of appeal must be filed in the
               district court within 60 days after such entry. THE NOTICE MUST BE
               RECEIVED AND FILED IN THE DISTRICT COURT NO LATER THAN
               THE LAST DAY OF THE APPEAL PERIOD – no additional days are
               provided for mailing. Special filing provisions for inmates are discussed below.

        (b)    Fed.R.App.P. 4(a)(3): “If one party timely files a notice of appeal, any other
               party may file a notice of appeal within 14 days after the date when the first notice
               was filed, or within the time otherwise prescribed by this Rule 4(a), whichever
               period ends later.”

        (c)    Fed.R.App.P. 4(a)(4): If any party makes a timely motion in the district court
               under the Federal Rules of Civil Procedure of a type specified in this rule, the
               time for appeal for all parties runs from the date of entry of the order disposing of
               the last such timely filed motion.

        (d)    Fed.R.App.P. 4(a)(5) and 4(a)(6): Under certain limited circumstances, the
               district court may extend or reopen the time to file a notice of appeal. Under Rule
               4(a)(5), the time may be extended if a motion for an extension is filed within 30
               days after expiration of the time otherwise provided to file a notice of appeal,
               upon a showing of excusable neglect or good cause. Under Rule 4(a)(6), the time
               to file an appeal may be reopened if the district court finds, upon motion, that the
               following conditions are satisfied: the moving party did not receive notice of the
               entry of the judgment or order within 21 days after entry; the motion is filed
               within 180 days after the judgment or order is entered or within 14 days after the
               moving party receives notice, whichever is earlier; and no party would be
               prejudiced by the reopening.

        (e)    Fed.R.App.P. 4(c): If an inmate confined to an institution files a notice of appeal
               in either a civil case or a criminal case, the notice of appeal is timely if it is
               deposited in the institution’s internal mail system on or before the last day for
               filing. Timely filing may be shown by a declaration in compliance with 28 U.S.C.
               § 1746 or a notarized statement, either of which must set forth the date of deposit
               and state that first-class postage has been prepaid.




                                                                                       Rev.: 3/2011
                                                                                                   

                                                                                                       26
      Case2:18-cv-00091-MHT-SMD
     Case  2:18-cv-00091-MHT-SMD Document
                                  Document107-1
                                           102-1 Filed
                                                  Filed02/12/21
                                                        01/15/21 Page
                                                                  Page27
                                                                       3 of 3
                                                                            70




3.      Format of the notice of appeal: Form 1, Appendix of Forms to the Federal Rules of
        Appellate Procedure, is a suitable format. See also Fed.R.App.P. 3(c). A pro se notice of
        appeal must be signed by the appellant.

4.      Effect of a notice of appeal: A district court lacks jurisdiction, i.e., authority, to act after
        the filing of a timely notice of appeal, except for actions in aid of appellate jurisdiction or
        to rule on a timely motion of the type specified in Fed.R.App.P. 4(a)(4).




                                                                                           Rev.: 3/2011
                                                                                                       

                                                                                                           27
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 128ofof4370




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARCY CORBITT, et al.,                )
                                      )
        Plaintiffs,                   )
                                      )          CIVIL ACTION NO.
        v.                            )            2:18cv91-MHT
                                      )                (WO)
HAL TAYLOR, in his                    )
official capacity as                  )
Secretary of the Alabama              )
Law Enforcement Agency,               )
et al.,                               )
                                      )
        Defendants.                   )

                                 OPINION

       Plaintiffs Darcy Corbitt, Destiny Clark, and Jane

Doe are transgender women living in Alabama who have

sought driver licenses1 from the Alabama Law Enforcement

Agency (ALEA) reflecting that they are women.                      Each has

been    unable   to    obtain     a   license      with    a   female     sex




    1. While these documents are called “drivers’
licenses” under State law, see, e.g., Ala. Code § 32-6-6,
ALEA refers to them instead as “driver licenses.” The
terminology used in other States apparently varies.
Because the subject of this opinion is an ALEA policy,
the court employs ALEA’s nomenclature.



                                                                                28
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 229ofof4370




designation because of the surgery requirements imposed

by ALEA’s Policy Order 63.            Corbitt, Clark, and Doe have

named as defendants, in their official capacities, the

Secretary of ALEA and other ALEA officials.                     They claim

ALEA’s policy is incompatible with the Equal Protection

Clause of the Fourteenth Amendment, their fundamental

right to privacy, their liberty interest in refusing

unwanted medical treatment, and their First Amendment

right to be free of compelled speech, and they seek to

enjoin    the    policy’s       enforcement.            The     court     has

jurisdiction under 28 U.S.C. § 1331 (federal question)

and § 1343 (civil rights).

    The parties agreed to resolution of this case on the

evidence and briefs they have submitted.                      See July 30,

2019 Hr’g Tr. (doc. no. 74) at 11-13.                  They agreed that

the court could resolve disputed issues of fact and draw

reasonable factual inferences and conclusions from the

evidence, and that the court’s findings and inferences

would be binding to the same extent as if made after

trial.    See id.; see also Anderson v. City of Bessemer

                                     2



                                                                                29
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 330ofof4370




City, 470 U.S. 564, 573-74 (1985) (findings of fact carry

the same weight whether made on the documentary record

or at trial).       Today the court reaches this resolution.

    For the reasons below, the court finds Policy Order

63 unconstitutional.          Policy Order 63, as interpreted by

ALEA, makes it possible for people to change the sex

designation on their driver licenses only by surgically

modifying their genitals.                By making the content of

people’s driver licenses depend on the nature of their

genitalia, the policy classifies by sex; under Equal

Protection      Clause      doctrine,       it    is    subject      to    an

intermediate form of heightened scrutiny.                    ALEA has not

presented an adequate justification for Policy Order 63.

The interests asserted by the State are insufficient to

meet the standards of intermediate scrutiny, and the

policy    is   inadequately        tailored       to   advancing       those

interests.

    The resolution of this case follows from longstanding

equal-protection jurisprudence.               The plaintiffs’ claims

may be novel, but the standards by which the court

                                     3



                                                                                30
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 431ofof4370




evaluates them are not: They are the rules that apply to

all sex-based classifications under the Equal Protection

Clause.     Finally, because the court finds that Policy

Order 63 violates the Equal Protection Clause, it does

not reach the alternative constitutional arguments made

by Corbitt, Clark, and Doe.



                            I.   BACKGROUND

    Policy Order 63, first issued in 2012, provides that

in general the holders of Alabama driver licenses must

surgically modify their genitals before they can change

the sex designation on their licenses.2                    When a person

born or previously licensed in Alabama seeks a license

with a sex designation that differs from the sex on the




    2. ALEA was not yet constituted when Policy Order 63
was originally issued in 2012; the policy was issued at
that time by the Department of Public Safety. See Defs.’
Motion for Summary Judgment (doc. no. 54) at 4-6. The
Department of Public Safety became part of ALEA when the
latter was created in 2013.     See id. at 4.   To avoid
unnecessary confusion, this opinion refers to ALEA both
in discussing the current operation of the policy and the
circumstances surrounding its original entry.
                            4



                                                                               31
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 532ofof4370




applicant’s birth certificate, the text of Policy Order

63   requires           that     the        applicant         receive    “gender

reassignment        surgery”         and    provide       a   letter    from   the

doctor who performed the “reassignment procedure” on that

doctor’s letterhead.                 See Pls.’ Evidentiary Submission

(doc. no. 52-1) at 1.                ALEA interprets this to mean that

the applicant must undergo what it calls “complete” or

“completed” surgery, which it says at least includes

surgery      to    alter       the    applicant’s         genitals,     although

defendants        have    suggested         it     may   also   require    chest

surgery.      See, e.g., Depo. of Jeannie Eastman (doc. no.

48-4)   at    64-69;       see       also       Defs.’   Motion   for    Summary

Judgment (doc. no. 54) at 8 (noting that the surgery

required     by     Policy      Order       63    must    “includ[e]     genital

reassignment”).          The effect is to make surgical genital

modification the only route to a changed sex designation,

other than in cases of typographical error.

     There        are   two    exceptions          to    this   rule.     First,

instead of a doctor’s letter, applicants are permitted

to provide an updated Alabama birth certificate, which

                                            5



                                                                                     32
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 633ofof4370




also requires surgery to obtain but may not require

genital surgery.        See Ala. Code § 22-9A-19(d) (requiring

that    the     individual’s        sex      be    “changed    by   surgical

procedure”). Alternatively, if the applicants have never

lived in the State before and have already updated their

sex on an out-of-state license or birth certificate, ALEA

will    accept    the   sex    on    that         document    regardless   of

whether the State where the document was updated has a

surgery requirement.            These caveats aside, the basic

function of Policy Order 63 is that it makes the sex

designation on Alabamians’ driver licenses changeable

only by genital surgery.                     It is this function that

plaintiffs challenge.

       Though    defendants         do       not    contest     plaintiffs’

standing to bring their equal protection claim, they have

suggested at various points that Corbitt, Clark, and Doe

are not harmed by Policy Order 63.                     See, e.g., Defs.’

Motion for Summary Judgment (doc. no. 54) at 20.                           In

light of this argument and the court’s constitutional

obligation to assure itself of its jurisdiction before

                                         6



                                                                                33
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 734ofof4370




proceeding, see Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94-95 (1998), the court pauses to note the

impact of Policy Order 63 on the plaintiffs.

    The injuries caused by Policy Order 63 are severe.

For individuals born in Alabama or previously licensed

here whose gender identity differs from the sex they were

assigned at birth, the policy requires surgery, which

results in permanent infertility in “almost all cases,”

to be able to obtain a license with a sex designation

that matches their gender.           See Decl. of Dr. Gorton (doc.

no. 52-45) at ¶ 43.           Even for those who want it, this

surgery may be unaffordable, as it is for Doe.                   See Decl.

of Jane Doe (doc. no. 56-42) at 20.

    The    alternative       to    surgery     is   to    bear    a   driver

license with a sex designation that does not match the

plaintiffs’ identity or appearance.                 That too comes with

pain and risk.         Corbitt feels that carrying a license

“that says I am male when I know that is not true” would

be “proclaim[ing] a lie.”            Decl. of Darcy Corbitt (doc.

no. 52-28) at 4.         This, she says, would run counter to

                                     7



                                                                               34
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 835ofof4370




her    religious     beliefs      as       a   “devout   and    practicing

Christian.”        Id.    Doe says that carrying an “incorrect

ID feels like I am not able to be my true self.”                       Decl.

of    Jane   Doe   (doc.    no.    56-12)       at   ¶ 24.      For    these

plaintiffs, being reminded that they were once identified

as a different sex is so painful that they redacted their

prior names from exhibits they filed with the court.                      See

Pls.’ Motion for Summary Judgment (doc. no. 51) at 9 n.2.

      More    concretely,         carrying        licenses      with      sex

designations       that    do   not    match      plaintiffs’      physical

appearance exposes them to a serious risk of violence and

hostility whenever they show their licenses.                       Corbitt,

Clark, and Doe present as women.                They have traditionally

feminine features.         See Photographs of Corbitt and Clark

(docs. no. 1-2 and 1-3). They dress as other women dress.

The court lists these attributes not to suggest that they

are what make the plaintiffs women, but to explain why

bearing licenses that do not designate the plaintiffs as

women exposes them to such risk.



                                       8



                                                                                35
  Case2:18-cv-00091-MHT-SMD
 Case   2:18-cv-00091-MHT-SMD Document
                               Document107-1
                                        101 Filed
                                             Filed 01/15/21
                                                   02/12/21 Page
                                                            Page 936ofof4370




       Whenever plaintiffs show an identification document

that    calls    them    male,     the       reader     of    the    document

instantly knows that they are transgender.                          That, the

record makes clear, is dangerous.                     One-quarter of all

transgender people who carry identification documents

that do not match their gender have been harassed after

showing     those     documents.              See     Pls.’    Evidentiary

Submission (doc. no. 52-47) at 8.                   One in six has been

denied services, and more than half have faced harassment

or assault from a law enforcement officer who learned

they were transgender.             Id. at 6, 8.              One in 50 who

presented an incongruous identification document has been

physically attacked after doing so.                   Id. at 8.      As Clark

explained, when she shows her license that reveals her

to be transgender, “There’s always a risk of violence.”

See Depo. of Destiny Clark (doc. no. 48-1) at 80-82.

       This risk is not hypothetical for these plaintiffs.

Doe, who works in a dangerous industry, was badly injured

and    nearly   killed     by    her       co-workers    because      of   her

transgender status.             See Decl. of Jane Doe (doc. no.

                                       9



                                                                                 36
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page10
                                                                 37ofof43
                                                                        70




56-12) at ¶¶ 9-12.       She later lost a job after she showed

her     male-designated      driver       license    to    someone      who

informed her employer that she is transgender.                    See id.

at ¶ 15; Pls.’ Motion for Summary Judgment (doc. no. 51)

at 18-19.

       The evidence above demonstrates that Policy Order 63

has directly and concretely injured the plaintiffs.                     But

the Equal Protection analysis below does not turn on the

injuries that the policy causes transgender individuals

like Corbitt, Clark, and Doe.               As explained below, the

court     analyzes     Policy      Order      63    as     a    sex-based

classification not because it harms transgender people,

but because it classifies driver license applicants by

sex.     The State’s justifications for the policy fall

short    not   because     of   the      policy’s    consequences       for

transgender      Alabamians,      but     because    the   government’s

interests are insubstantial or were formulated post hoc,

and    because   the    policy     is     inadequately      tailored     to

advancing them.



                                    10



                                                                              37
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page11
                                                                 38ofof43
                                                                        70




                        II. LEGAL STANDARD

    Sex-based classifications imposed by a State are

subject to an intermediate form of heightened scrutiny

under   the   Equal    Protection        Clause      of   the    Fourteenth

Amendment.     Under Policy Order 63, people in Alabama can

change the sex designation on their driver licenses only

by changing their genitalia.                   See Defs.’ Motion for

Summary Judgment (doc. no. 54) at 8; see also Depo. of

Jeannie Eastman (doc. no. 48-4) at 64-69, 80-84.                        The

policy thereby ensures that a person with typically male

genitalia receives a license bearing one sex designation

and a person with typically female genitalia receives a

license bearing another, stamping them publicly with that

sex regardless of the sex with which the individuals

identify.      The policy thus treats people differently

based on the nature of their genitalia, classifying them

by sex.   See Decl. of Dr. Gorton (doc. no. 52-45) at ¶ 10

(defining     “sex”     as      “the     sum    of    the       anatomical,

physiological,            and          biologically              functional

characteristics of an individual that places them in the

                                    11



                                                                              38
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page12
                                                                 39ofof43
                                                                        70




categories male, female, or along a spectrum between the

two”).

      All state actions that classify people by sex are

subject to the same intermediate scrutiny.                     The State

need not favor or disfavor men or women to trigger such

scrutiny; the classification itself is the trigger.                     Cf.

Missouri v. Jenkins, 515 U.S. 70, 120-21 (1995) (Thomas,

J.,   concurring)      (noting     that    all    state-imposed        race

classifications        are     subject       to    strict       scrutiny,

regardless of whether the classifications cause “feelings

of inferiority” or produce “[p]sychological injury or

benefit”).       At the point of resolving the level of

scrutiny that should apply in this case, it therefore

does not matter whether the State classifies people by

giving them different sex designations on their driver

licenses    or    by   sending      them    to    different      schools.

Intermediate       scrutiny      applies       regardless       of     what

sex-based action the State takes.                 See Miss. Univ. for

Women v. Hogan, 458 U.S. 718, 723-24, 724 n.9 (1982).



                                    12



                                                                              39
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page13
                                                                 40ofof43
                                                                        70




       The sex classification of Policy Order 63 is also

one imposed by the State.                See Johnson v. California, 543

U.S.     499,      505      (2005)       (classifications     “imposed      by

government” trigger heightened scrutiny). Through Policy

Order 63, the State sets the criteria by which it channels

people     into       its    sex        classifications.       The    policy

obligates ALEA officials to review a license applicant’s

birth records and medical documentation, decide what they

believe the applicant’s sex to be, and determine the

contents      of     the     individual’s      license      based    on   that

decision.          In so doing, the policy imposes its sex

classification, denying the women who are plaintiffs in

this case the ability to decide their sex for themselves

instead of being told who they are by the State.

       If the policy pertained to race or religion instead

of     sex,     it     would       be     apparent   that     this    raised

constitutional concerns.                 Government agencies collecting

demographic data routinely ask people to self-report

their race.          See, e.g., 19-3 Miss. Code R. § 11.13.                The

alternative, where States publicly designated people’s

                                          13



                                                                                 40
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page14
                                                                 41ofof43
                                                                        70




race     based    on   state-determined          criteria,       would     be

troubling: bureaucrats comparing skin tones and tracing

family lineages to decide who is white and who is black.

Laws demanding such inquiries have a long and loathsome

history.     See, e.g., Jones v. Commonwealth, 80 Va. 538,

544-45     (1885)      (reversing       a    conviction        for    racial

intermarriage       due   to   insufficient       evidence       that    the

defendant had “one-fourth at least of negro blood in his

veins,” an element of the offense).                   Just as those laws

would    today     trigger     strict       scrutiny,    see    Loving     v.

Virginia, 388 U.S. 1, 6-8 (1967), so Policy Order 63

triggers     intermediate         scrutiny,       for      it        publicly

designates       people’s      sex   based       on     state-determined

criteria.        As a result, the difficult question here is

not whether intermediate scrutiny applies, but whether

Policy Order 63 survives such scrutiny.3



     3. The court therefore does not base its decision
on any “special burden” that Policy Order 63 places on
transgender individuals. Adams v. Sch. Bd. of St. Johns
Cty., 968 F.3d 1286, 1296 (11th Cir. 2020), petition for
reh’g en banc filed. Its decision is based instead on
the fact that the policy classifies by sex, and it follows
                            14



                                                                                41
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page15
                                                                 42ofof43
                                                                        70




      The path the court must take to answer that question

is well worn.      The Equal Protection Clause “does not make

sex   a   proscribed     classification.”            United    States     v.

Virginia, 518 U.S. 515, 533 (1996).                 But the State must

show that its decision to classify based on sex “serves

important      governmental        objectives”        and      that      the

particular policy it employs is “substantially related

to the achievement of those objectives.”                      Sessions v.

Morales-Santana, 137 S. Ct. 1678, 1690 (2017).                     Neither

the asserted interest nor the alleged tightness of the

policy’s       tailoring         may        “rely      on       overbroad

generalizations” about the roles and attributes of men

and women.        Id. at 1689, 1692.            Nor may the State’s

interests    be    “hypothesized       or    invented       post   hoc    in

response to litigation”--they must be the actual goals

the policy was intended to advance at the time it was

created.        Virginia,       518    U.S.     at    533;     see     also

Morales-Santana, 137 S. Ct. at 1696-97.                In other words,



the traditional Equal Protection principles that apply
to all state-imposed sex classifications.
                           15



                                                                               42
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page16
                                                                 43ofof43
                                                                        70




the   State    must     provide      an   “exceedingly        persuasive

justification”        for     the     sex-based        classification.

Virginia, 518 U.S. at 531.4



                            III.DISCUSSION

      Defendants name two government interests to justify

Policy Order 63.       First, they say the policy was created




    4. To dispose of a threshold matter: In defendants’
motion for summary judgment, they argued that the claims
of plaintiffs Corbitt and Clark are barred by the
applicable statute of limitations. See Defs.’ Motion for
Summary Judgment (doc. no. 54) at 24-27. The court is
not persuaded, at least as to Corbitt, because she moved
to Alabama and first sought a female-designated license
from ALEA in August 2017--only six months before filing
suit. See Pls.’ Response to Motion for Summary Judgment
(doc. no. 58) at 16. Corbitt neither knew nor had reason
to know that she had been injured by Policy Order 63
until she requested a female-designated license and was
denied; indeed, she had not been injured by the policy
until that point. See Rozar v. Mullis, 85 F.3d 556, 561-
62 (11th Cir. 1996); Foudy v. Indian River Cty. Sheriff’s
Office, 845 F.3d 1117, 1122-23 (11th Cir. 2017) (holding
that the injury-discovery rule for claim accrual still
applies to equal protection claims). Nor did she have a
“complete and present cause of action” until then.
Wallace v. Kato, 549 U.S. 384, 388 (2007). In any event,
defendants do not challenge Doe’s capacity to bring the
same injunctive claims raised by Corbitt and Clark.
                                    16



                                                                             43
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page17
                                                                 44ofof43
                                                                        70




to     ensure      consistency        with    the    State’s       existing

requirements for amending a birth certificate.                     Second,

they       say   that    Policy     Order    63   “serves   the    State’s

interests in providing an accurate description of the

bearer of an Alabama driver license” to make it easier

for law enforcement officers to identify people when

determining appropriate post-arrest search and placement

procedures.        See Defs.’ Motion for Summary Judgment (doc.

no. 54) at 10.           To determine whether the State has met

its burden under the Equal Protection Clause, the court

must assess whether these interests are “important,”

whether Policy Order 63 is “substantially related” to

advancing        them,       and   whether    they   were    the    actual

interests considered when Policy Order 63 was adopted.



     A.    Consistency with Birth Certificate Amendments

       According        to    defendants,     “Policy   Order      63   was

originally created based on the statutory process for

amending a birth certificate.”               Id. at 46.     They say the

policy thus “serves the important government interests

                                      17



                                                                              44
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page18
                                                                 45ofof43
                                                                        70




in maintaining consistency between the sex designation

on an Alabama birth certificate and an Alabama driver

license.”       Id.       Under       state     law,     an   Alabama     birth

certificate may be amended to change the sex designation

with    a   court   order      indicating         that    the    “sex    of    an

individual     born      in    this     state     has    been    changed       by

surgical procedure and that the name of the individual

has been changed.”            Ala. Code § 22-9A-19(d).

       Defendants have done little to elucidate why their

alleged interest in uniformity between birth certificate

and driver license amendment standards is important.

They have noted, without further explanation, that it “is

related [to] the State’s important government interest

in     using   identity         documents         to     provide       physical

descriptions of individuals and, with respect to ALEA’s

control     over    driver       licenses,        providing        a    uniform

understanding       of   ‘sex’     on       a   driver    license      for    law

enforcement.”         Defs.’      Response        to     Pls.’   Motion       for

Summary Judgment (doc. no. 60) at 19.                         And they have

argued, as appears to be true, that this interest is

                                       18



                                                                                    45
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page19
                                                                 46ofof43
                                                                        70




neither       post        hoc       nor        reliant      on      “overbroad

generalizations” about men and women.                    Id. at 20.

       In the context of sex-based classifications, the

“burden      of    justification          is    demanding     and    it    rests

entirely on the State.”                   Virginia, 518 U.S. at 533.

Defendants’ failure to articulate the importance of their

alleged interest in conformity with birth certificate

protocols falls short of meeting that burden.                       But to the

extent that defendants have defined this interest, the

court does not see how it can meet the requirements of

intermediate scrutiny.

       For one, defendants’ argument rests on the premise

that    an   alignment         of   procedures       should      generate       an

alignment of documents--that is, that having uniform

processes for amending licenses and birth certificates

is   likely       in    practice     to    produce   uniformity       between

individuals’           licenses     and    birth   certificates.           As    a

logical matter, this premise is dubious.                    Many people may

seek to amend their driver licenses without bothering to

amend     their        birth    certificates,        regardless       of     the

                                          19



                                                                                     46
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page20
                                                                 47ofof43
                                                                        70




requirements for each.          Showing one’s license is a common

occurrence; the times when a person needs to present a

birth certificate are few and far between.                 Accordingly,

the risks of bearing a sex-designated document that does

not match a person’s gender are much greater when the

document is a driver license than when it is a birth

certificate.       A person with limited time or resources

might reasonably decide to change one but not the other.

       Underscoring     the     faultiness       of    their     premise,

defendants have presented no evidence to support it.

Defendants     could,     for    instance,     have    compared      their

driver license records with the State’s birth certificate

records to determine how often people who have changed

the    sex   designation        on   their   licenses      through      the

procedure of Policy Order 63 also have changed the sex

designation on their birth certificates.                  They have not

done so, leaving the court in the dark as to whether the

baseline     presumption      underlying      the     State’s    asserted

interest in uniform procedures is ever actually borne

out.    In the context of intermediate scrutiny, where the

                                     20



                                                                              47
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page21
                                                                 48ofof43
                                                                        70




State bears the burden of justification, this evidentiary

hole is fatal.       See Virginia, 518 U.S. at 533.

       Even if the court accepted defendants’ shaky premise,

their asserted interest would remain inadequate.                          Since

the      earliest       days      of         the         Supreme         Court’s

sex-classification jurisprudence, the Court has insisted

that    “administrative        ease    and    convenience”         is     not   a

sufficiently important justification for a state policy

based on sex.        See Craig v. Boren, 429 U.S. 190, 198

(1976); see also Tuan Anh Nguyen v. I.N.S, 533 U.S. 53,

88 (2001) (O’Connor, J., dissenting) (“We have repeatedly

rejected efforts to justify sex-based classifications on

the ground of administrative convenience.”).                       And on the

record presented here, the court finds that the State’s

interest     in    conformity         with    the        rules     for     birth

certificates provides only the convenience of avoiding

the need to gather some additional documentation of sex

changes on infrequent occasions.

       As ALEA’s Federal Rule of Civil Procedure 30(b)(6)

witness    Deena    Pregno,      chief       of    the    agency’s       driver

                                      21



                                                                                    48
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page22
                                                                 49ofof43
                                                                        70




license division, explained in her deposition when asked

why this conformity was important, “if the birth document

doesn’t match [the driver license], we need to either

find a document that links the change or find out why

there is a discrepancy.”          Depo. of Deena Pregno (doc. no.

48-5) at 103.         Pregno could think of no problem that

might   flow   from    an    inconsistency       between     the    driver

license and birth certificate procedures other than the

extra documentation that would be required when “tracking

changes to that person’s identifying information.”                      Id.

at 103, 109-10.

    Nor has the State provided anything beyond Pregno’s

testimony to explain why such an inconsistency would be

problematic for the State.               Instead, they have doubled

down on her explanation, arguing that Policy Order 63

“serves the State’s interests in maintaining a paper

trail that documents the reasons why an individual’s sex

designation might differ between a birth certificate and

driver license.”          Defs.’ Motion for Summary Judgment



                                    22



                                                                              49
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page23
                                                                 50ofof43
                                                                        70




(doc. no. 54) at 11.5         Moreover, this need to maintain a

paper   trail    apparently         crops    up   only     when      a   person

applies for a license; Pregno could think of no other

time when a person’s license and birth certificate would

need to be compared.         See Depo. of Deena Pregno (doc. no.

48-5) at 105-06.

    Under the Supreme Court’s precedents, avoiding the

occasional       burden       of      finding            some       additional

documentation       to      track     a     change        in    a     person’s

identification materials is not an adequate basis for

sex-based     state      policy.          While      a     government       may

appropriately choose to advance an important interest by

means     that        promote         effective           and       efficient

administration,       see    Nguyen,        533   U.S.     at   69,      ALEA’s

asserted desire to avoid paperwork cannot suffice as the

interest itself.




    5. Indeed, the State’s apparent expectation that
individuals’ licenses and birth certificates will differ
even with Policy Order 63 in place suggests that it
recognizes the unlikelihood that maintaining uniform
procedures will lead people to change both documents.
                           23



                                                                                  50
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page24
                                                                 51ofof43
                                                                        70




       Indeed,    the    interest     ALEA     claims       in    uniformity

between     the    driver     license         and   birth        certificate

amendment standards seems designed to make an end-run

around    the     State’s    burden      to    show    an    “exceedingly

persuasive       justification”      for      sex-based      differential

treatment.        Virginia, 518 U.S. at 532-33.                   But state

interests, like the sexes, are not fungible.                      See id. at

533.     The State may have good reasons for using the

appearance of a child’s genitalia to determine the sex

on his or her birth certificate: For one thing, as gender

identity “cannot be ascertained immediately after birth,”

Amended Complaint (doc. no. 38) at ¶ 34, the State might

be hard-pressed to come up with a viable alternative

approach.       For another, the State has serious interests

in gathering and maintaining certain population data via

birth certificates, including information about sex. See

Ala.    Admin.    Code    § 420-7-1-.03(3)(a)           (describing      the

information       collected      for     birth        certificates       and

requiring that sex be collected).                   But ALEA has never

argued that such interests apply to driver licenses, nor

                                    24



                                                                               51
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page25
                                                                 52ofof43
                                                                        70




is there any evidence that it considered such interests

when creating Policy Order 63.

       By contrast to birth certificates, neither state law

nor regulation requires ALEA to include sex designations

on driver licenses; it is a creature of ALEA policy.                       The

Code    of   Alabama      mandates    that        driver       licenses   must

contain a license number, “color photograph ... name,

birthdate, address, and a description of the licensee,”

as well as the licensee’s signature.                Ala. Code § 32-6-6.

The Alabama Administrative Code does not require sex to

be designated either.           ALEA cannot export the interests

underlying one presumably lawful sex classification to

prop    up   its   sex-based      policy      simply       by    citing    the

inconvenience       of      disuniformity           between        the    two,

especially when the inconvenience is as minimal as the

record demonstrates it to be in this case.

       Finally,    even    if   the       State    had     a    sufficiently

important     interest     in   avoiding      the     need       to   document

discrepancies between a person’s birth certificate and

license, Policy Order 63 would still fail as inadequately

                                     25



                                                                                 52
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page26
                                                                 53ofof43
                                                                        70




tailored to advancing that interest.                       Although state

action need not “be capable of achieving its ultimate

objective       in   every     instance”     under    the    intermediate

version of heightened scrutiny that applies to sex-based

classifications, see Nguyen, 533 U.S. at 70, the State

must    still    show    a     “direct,     substantial      relationship

between objective and means,” Miss. Univ. for Women, 458

U.S. at 725-26.

       Defendants       here     do    not     show     a     substantial

relationship--or much relationship at all--between the

operation of Policy Order 63 and the State’s desire for

consistency with the birth certificate amendment process.

Although      Policy    Order 63      and    the     birth    certificate

amendment statute both require some type of surgery, the

record shows this facial likeness to be thin ice over

deep water.

       “The   parties    agree     that     there    are     no   specified

procedures that satisfy the surgery requirement” of the

birth certificate amendment statute.                   Defs.’ Reply in

Response to Order for Add’l Briefing (doc. no. 84) at 5.

                                      26



                                                                              53
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page27
                                                                 54ofof43
                                                                        70




Indeed, defendants have provided no evidence whatsoever

of how this surgery requirement is applied.                  Though they

fault as “purely speculative” plaintiffs’ concern that

Policy Order 63 may require different surgeries than

birth certificate amendments, see id., it is defendants’

burden under intermediate scrutiny to establish that

their interest in uniformity between these policies is

actually borne out, not plaintiffs’ to establish the

opposite.

      The evidence in the record shows that there is no

one sex-reassignment surgery and that different surgeries

are appropriate for different people.                See Decl. of Dr.

Gorton (doc. no. 52-45) at ¶ 36.             Some of the plaintiffs

have even received sex-reassignment surgery.                      Clark’s

application for a female-designated license was rejected

notwithstanding her doctor’s letter indicating that she

had   received    “gender     transformation        surgery”--namely,

surgery to modify her chest.             See Pls.’ Sealed Evidence

(doc. no. 56-10) at 2; see also Depo. of Destiny Clark

(doc. no. 48-1) at 41.           Defendants present no evidence

                                    27



                                                                             54
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page28
                                                                 55ofof43
                                                                        70




that Clark’s surgery would not meet the birth certificate

statute’s requirement that a person’s sex be “changed by

surgical procedure.”          Ala. Code § 22-9A-19(d).

    Nor are defendants consistent about what surgery or

surgeries Policy Order 63 requires.                    As they explain,

ALEA “does not maintain any specific list of procedures”

that satisfy the policy.            See Defs.’ Motion for Summary

Judgment (doc. no. 54) at 8.                   In practice, whether

defendants      will    approve     a    change   of    sex   designation

appears    to    turn    on   the       particular     phrasing    of   the

doctor’s letter provided, or even an ALEA staff member’s

impressionistic sense of the letter’s sufficiency.

    Clark’s application, for instance, was rejected in

spite of her surgery because the doctor did not say he

had performed “complete gender reassignment surgery.”

See Pls.’ Sealed Evidence (doc. no. 56-10) at 2.                  Another

transgender      individual       applying     for     a   license   whose

doctor’s    note       said   the   applicant        had   “undergone        a

surgical procedure performed by me ... to irreversibly

correct an anatomical male appearance” was similarly

                                    28



                                                                                 55
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page29
                                                                 56ofof43
                                                                        70




rejected because the letter did not say the procedure was

a “complete” surgery.           See Pls.’ Sealed Evidence (doc.

no. 56-6) at 2.      But another applicant was approved whose

doctor’s letter said that “[s]ex reassignment surgery has

been successfully completed ... and surgery is permanent

and irreversible.”         See Pls.’ Sealed Evidence (doc. no.

56-3) at 2.       Yet another applicant was approved whose

letter merely said she had “undergone Gender Confirmation

Surgery for the purpose of sex/gender reassignment from

male to female” and that the surgery was “irreversible,”

though it did not say she received “complete” surgery.

See Pls.’ Sealed Evidence (doc. no. 56-1) at 2.                   Another

was approved with a letter saying the applicant received

“sexual reassignment surgery,” with no indication that

the surgery was either “complete” or “irreversible,” and

no specific mention of what surgery was performed.                      See

Defs.’ Sealed Evidence (doc. no. 49-4) at 55.

    In canvassing the spread of doctors’ letters in cases

where applicants have or have not been approved, the

court is convinced, and so finds, that there is no rhyme

                                    29



                                                                              56
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page30
                                                                 57ofof43
                                                                        70




or    reason    at    all.      Defendants         have   said   that   they

interpret      a     letter’s   use       of    the   term   “complete”--a

requirement that appears nowhere in the text of Policy

Order   63--to       mean    that   the        individual    received   both

genital and chest surgery, see Depo. of Jeannie Eastman

(doc. no. 48-4) at 53, and they say that in any case an

application will be approved if the doctor’s letter uses

the   term     “complete.”          But    in    practice    they   neither

approve only applications that use the word “complete,”

nor only applications that otherwise indicate that both

genital and chest surgeries were performed.

      This is therefore not a case where a sex-based policy

merely fails to “achiev[e] its ultimate objective in

every instance.”            See Nguyen, 533 U.S. at 70.              Policy

Order 63 governs the process for people who seek to change

the sex designation on their licenses.                       ALEA says the

policy’s goal is to align the steps that this subset of

license applicants must take with what those individuals

would have to do to amend the sex designation on an

Alabama birth certificate.                     In that context, on the

                                      30



                                                                               57
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page31
                                                                 58ofof43
                                                                        70




record      presented       here,      the   court    finds    that   Policy

Order 63 does not hit any more often than it misses.

       In     sum,    defendants        assert     that    the     important

government interest underlying Policy Order 63 is in the

occasional          reduction     of    paperwork       they     achieve    by

maintaining uniformity between, on the one hand, a policy

which they interpret to require either a combination of

genital and chest surgeries or a doctor’s note that

specifically says the surgery is “complete”--and which

they    sometimes       apply    to     require      neither--and     on   the

other, a state law for which they do not know what

surgeries are required.                The former policy additionally

allows people to get an accurate in-state license if they

have accurate out-of-state identification and have never

been licensed in Alabama before.                 The latter law includes

an additional name-change prerequisite and requires a

court order.

       That    is    not    a   “direct,     substantial       relationship

between objective and means.”                Miss. Univ. for Women, 458

U.S. at 725-26.            Even if defendants’ purported interest

                                        31



                                                                                 58
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page32
                                                                 59ofof43
                                                                        70




in uniformity between Policy Order 63 and Alabama Code

§ 22-9A-19(d) were important enough to meet the standards

of intermediate scrutiny, the haphazard and paper-deep

overlap that ALEA has shown between the two still would

not sustain its policy.6



             B.   Law Enforcement Identification

    The court therefore turns to defendants’ alternative

asserted interest in facilitating identification by law

enforcement.       It fares no better.

    Defendants claim that “Policy Order 63 serves the

important government interest of providing information




    6. Of course, the State always has the option of
removing sex designations from Alabama driver licenses,
which presumably would raise no constitutional concern.
As   noted  above,   while  State   law  requires   that
license-holders’ names, photographs, birthdates, and
addresses appear on their driver licenses, it does not
require sex to be designated.    Similarly, many states
once included race designations on driver licenses, a
practice today employed only in North Carolina and
optional   there.      See  Cassius   Adair,   Licensing
Citizenship, 71 Am. Q. 569, 587 (2019). The court has
not further considered this potential remedy because it
was not requested by the plaintiffs.
                           32



                                                                             59
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page33
                                                                 60ofof43
                                                                        70




related to physical identification to law enforcement

officers.”     See Defs.’ Motion for Summary Judgment (doc.

no. 54) at 49.         They say this is important because a

driver license “provides information to law enforcement

officers ... so that each state agency can formulate its

own search, seizure, and booking policies based on this

information.”      Id. at 49-50.

    In particular, ALEA argues it is important to use a

person’s genitalia to determine the identification on

that person’s license to assist with “the creation of

appropriate policies and procedures in a correctional

context for inmate searches, hosing, supervision, and

medical care.”       Id. at 50.7        Policy Order 63 allegedly

serves this purpose by “providing an accurate description



    7. The record demonstrates, and the court finds,
that this asserted State interest is in using genital
status in particular to determine the sex designations
on driver licenses. It is therefore different from the
State’s interest discussed above in “providing a uniform
understanding of ‘sex’ on a driver license,” Defs.’
Response to Pls.’ Motion for Summary Judgment (doc. no.
60) at 19, which the courts finds to be an interest in
providing some uniform definition of sex, regardless of
what that definition is.
                           33



                                                                             60
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page34
                                                                 61ofof43
                                                                        70




of the bearer of an Alabama license.”               See Defs.’ Motion

for Summary Judgment (doc. no. 54) at 10.                As defendants’

expert Donald Leach explained during his deposition, the

sex   designation      on    a    driver    license      is    among    the

“foremost pieces of information that’s used when booking

an individual.”       See Defs.’ Evidence (doc. no. 48-9) at

34.      Driver     license       sex    designations,        along    with

conversations       with    the     arrestee      and     even     medical

examinations when necessary, are part of how officers

decide whether a male or female officer should conduct

body searches during the booking process.                     See id. at

34-36.

      Ensuring     that     law     enforcement         officers      apply

appropriate booking procedures is important.                       But the

court need not reach the question whether Policy Order 63

is adequately tailored to advancing that interest.                       To

justify a sex-based policy, the State’s interest must not

only be important; it must also not be “hypothesized or

invented post hoc in response to litigation.”                    Virginia,

518 U.S. at 533.            Defendants bear the burden under

                                    34



                                                                              61
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page35
                                                                 62ofof43
                                                                        70




intermediate scrutiny of establishing that the interests

they assert were the actual goals ALEA considered when

it first created Policy Order 63.                  But the evidence in

the record does not indicate that defendants’ asserted

interest in facilitating proper booking procedures played

any part in ALEA’s calculus when it developed Policy

Order 63. Instead, the record shows, and the court finds,

that    conformity     with      the    State’s      birth   certificate

amendment      procedures        was        the   only    interest     ALEA

considered when creating the policy.

       Pregno discussed this issue at length in her Rule

30(b)(6) deposition testimony on behalf of ALEA.                        She

testified that the State was focused on conformity with

the birth certificate statute when it developed Policy

Order 63.      As she explained, “the policy was established

based on the state statute for changing the gender on a

birth certificate,” because “[w]e wanted to be consistent

in how we operated as a state.”                   Depo. of Deena Pregno

(doc. no. 48-5) at 42-43.           She was later asked directly:

“[I]n    the    course      of    creating         this    policy,     what

                                       35



                                                                              62
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page36
                                                                 63ofof43
                                                                        70




considerations went into ALEA’s decision to adopt this

policy as opposed to some other?”                   Id. at 45.          She

answered: “What the state requires for amended birth

certificates.”        Id.      Plaintiffs’ counsel then asked:

“Were there any other considerations that ALEA took into

account at that time?”          Id.    She answered: “Not that I’m

aware of.”     Id.    When asked whether ALEA considered the

effects of the policy on arrest and booking procedures,

she answered “I don’t -- I’m not sure if they did or

not.”    Id. at 44-45.         Considered as a whole, Pregno’s

testimony left the court with little doubt that ALEA was

interested      in    uniformity       with     the     State’s      birth

certificate amendment statute when it developed Policy

Order 63, not in helping officers decide on proper arrest

and booking procedures.8




    8. Pregno also testified that when ALEA revised the
policy to allow applicants to provide either a doctor’s
letter or an amended birth certificate instead of
requiring both, its only goal was to give “more latitude”
to applicants, not to help law enforcement officers make
decisions about booking search procedures. Id. at 46-47.
                           36



                                                                              63
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page37
                                                                 64ofof43
                                                                        70




       Under Federal Rule of Civil Procedure 30(b)(6), the

court must understand Pregno’s testimony on behalf of

ALEA as the testimony of ALEA itself.                   See 8A Charles

Alan    Wright    &   Arthur    R.    Miller,    Federal       Practice      &

Procedure § 2103 (3d ed. 2020).                 Defendants have had

ample opportunity since her testimony to provide evidence

that the circumstances of Policy Order 63’s adoption were

different than she described, subject to the general

principle that “a party whose testimony ‘evolves’ risks

its credibility.”         Keepers, Inc. v. City of Milford, 807

F.3d 24, 34-35 (2d Cir. 2015).               They have not done so;

instead,     defendants        have       confirmed     that     Pregno’s

testimony was accurate.              As ALEA submitted in response

to the court’s request for supplemental briefing on this

particular       issue,    “the       contemporaneous       reason        for

adopting Policy Order 63 was consistency with [the] birth

certificate policy.”           Defs.’ Reply in Response to Order

for Add’l Briefing (doc. no. 84) at 4 (capitalization

adjusted).        That    concession,       supported     as    it   is    by



                                     37



                                                                                 64
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page38
                                                                 65ofof43
                                                                        70




Pregno’s Rule 30(b)(6) testimony, is an insurmountable

obstacle to defendants’ position.

    Defendants say, however, that “the contemporaneous

reason for adopting Policy Order 63--consistency with

birth certificates--does not show the law enforcement

interest is hypothesized or post hoc.”                 Id. at 5.       They

say this is so because “the physical descriptions on a

birth certificate provide the default descriptions on a

driver license, and a driver license is used by law

enforcement     officers      to    identify     subjects.”         Defs.’

Response to the Court’s Order (doc. no. 82) at 11.                   Thus,

“[s]ince Defendants’ interest in consistency are [sic]

neither hypothesized nor post hoc, then neither is their

interest       in      law         enforcement        identification.”

Id. (italics added).

    This line of argument flirts with incoherence.                     More

problematically,        the    record     is    devoid     of    evidence

supporting it.       Defendants have not shown that officers

use birth certificates to decide any part of the booking

procedures.     They do not clarify why it would matter, at

                                     38



                                                                              65
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page39
                                                                 66ofof43
                                                                        70




the moment of booking, whether the sex designations on

arrestees’ licenses match the designations on their birth

certificates.       Cf. Depo. of Deena Pregno (doc. no. 48-5)

at 105-06 (indicating that Pregno is unaware of any time

when driver licenses and birth certificates are compared

other than when a person applies for a driver license).

Nor    do    they   otherwise     explain      why    an   interest      in

conformity with birth certificate amendments is the same

as    an    interest   in    ensuring      appropriate       post-arrest

booking procedures.          And nothing they say contradicts

either Pregno’s Rule 30(b)(6) testimony or the concession

in    their     briefing       that      consistency        with     birth

certificates was all ALEA considered when it developed

Policy Order 63.

      Defendants have also hinted that their purported

interest in law enforcement identification may relate to

traffic stops and arrests.          See Defs.’ Motion for Summary

Judgment (doc. no. 54) at 49 (including “arrest” on a

list of procedures that Policy Order 63 helps officers

formulate); Defs.’ Response to the Court’s Order (doc.

                                    39



                                                                              66
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page40
                                                                 67ofof43
                                                                        70




no. 82) at 10 (noting that plaintiffs have had to display

their licenses during traffic stops).                 Pregno clarified

that defendants’ concern would be about avoiding the risk

of mistaken identity during such encounters.                    See Depo.

of Deena Pregno (doc. no. 48-5) at 62-63.

      Again, defendants have presented no evidence showing

how a license with a sex designation that differs from

the   license-holder’s        appearance       could     help    officers

confirm that the license matches the driver.                 Indeed, the

record      suggests        that         licenses       denoting        the

license-holder’s genital status are wholly unhelpful for

this purpose, as Pregno acknowledged that officers don’t

typically check a person’s genitals when stopping or

arresting them.        See id. at 67-68.             Furthermore, this

interest    suffers      from      the    same      infirmity     as    the

ostensible interest in facilitating the booking process:

Nothing indicates that ALEA considered it when creating

Policy Order 63.

      In the final measure then, the State’s interest in

consistency with birth certificate amendment procedures

                                    40



                                                                              67
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page41
                                                                 68ofof43
                                                                        70




is one of marginal administrative convenience that cannot

support    a   sex-based     policy,     and      Policy    Order    63    in

practice does little to advance it.                   The interest in

facilitating     the    determination        of    appropriate       search

procedures and housing placements during the post-arrest

booking process was not one that ALEA considered when it

created Policy Order 63, so the policy cannot survive

intermediate scrutiny on that basis.                    These are the

interests the State asserts, and neither provides the

justification       that     the     Constitution          requires       for

sex-based laws.        See Virginia, 518 U.S. at 531.                 Under

the tenets of equal protection law, that is the end of

the road.



                           IV. CONCLUSION

       Nearly 50 years ago, the Supreme Court recognized

that    the    Equal     Protection       Clause     demands        special

skepticism     of    state     actions      that     impose     sex-based

classifications.        See Frontiero v. Richardson, 411 U.S.

677, 688 (1973) (plurality opinion).                   The Court soon

                                    41



                                                                                68
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page42
                                                                 69ofof43
                                                                        70




settled on the standard of scrutiny that this court

applies    today,     instructing        that   “classifications         by

gender must serve important governmental objectives and

must be substantially related to achievement of those

objectives.”      Craig, 429 U.S. at 197.                Neither “benign

justifications” nor an absence of discriminatory intent

prevents a sex-based law from being subject to this

scrutiny.     Virginia, 518 U.S. at 535-36.                All laws and

state   policies     that     “differentiate        on    the   basis    of

gender”   receive      this    heightened       standard     of   review.

Morales-Santana, 137 S. Ct. at 1689.

    Many pass such scrutiny. As the Court has explained,

“[j]ust as neutral terms can mask discrimination that is

unlawful, gender specific terms can mark a permissible

distinction.      The equal protection question is whether

the distinction is lawful.”           Nguyen, 533 U.S. at 64.           The

fact that a State acts based on sex does not invalidate

its action, but it does require that the State justify

the decision by proving that its reasons were important

and its methods well-picked.              Here, ALEA has failed to

                                    42



                                                                              69
  Case2:18-cv-00091-MHT-SMD
 Case  2:18-cv-00091-MHT-SMD Document
                              Document107-1
                                       101 Filed
                                            Filed01/15/21
                                                  02/12/21 Page
                                                            Page43
                                                                 70ofof43
                                                                        70




show that the interests it actually considered at the

time it created Policy Order 63 were substantial enough

to justify the sex-based distinction that the policy

draws.       The State has not risen to meet the obligation

that    the    Equal    Protection       Clause   imposes.        Alabama

therefore may no longer make people’s genitalia determine

the contents of their driver licenses.                 Policy Order 63

is unconstitutional.

       The    court    will   enter      an   appropriate     order     and

judgment enjoining the enforcement of Policy Order 63.

On application by plaintiffs Corbitt, Clark, and Doe,

ALEA must issue them driver licenses reflecting that they

are women.

       DONE, this the 15th day of January, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                    43



                                                                              70
